Exhibit 10
Execution Copy
REVOLVING CREDIT AGREEMENT
dated as of November 19, 2010
among
INTERNATIONAL SPEEDWAY CORPORATION
as Borrower,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
WELLS FARGO BANK, N.A.,
as Administrative Agent,
SUNTRUST BANK
and
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents
and
BANK OF AMERICA, N.A.,
REGIONS BANK
and
U.S. BANK N.A.
as Co-Documentation Agents
 
SUNTRUST ROBINSON HUMPHREY, INC.
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
       
 
       
DEFINITIONS; CONSTRUCTION
    1  
Section 1.1. Definitions
    1  
Section 1.2. Classifications of Loans and Borrowings
    26  
Section 1.3. Accounting Terms and Determination
    27  
Section 1.4. Terms Generally
    27  
 
       
ARTICLE II
       
 
       
AMOUNT AND TERMS OF THE COMMITMENTS
    27  
Section 2.1. General Description of Facilities
    27  
Section 2.2. Revolving Loans
    28  
Section 2.3. Procedure for Revolving Borrowings
    28  
Section 2.4. Swingline Commitment
    28  
Section 2.6. Funding of Borrowings
    30  
Section 2.7. Interest Elections
    30  
Section 2.8. Optional Reduction and Termination of Commitments
    31  
Section 2.9. Repayment of Loans
    32  
Section 2.10. Evidence of Indebtedness
    32  
Section 2.11. Optional Prepayments
    32  
Section 2.12. Mandatory Prepayments
    33  
Section 2.13. Interest on Loans
    33  
Section 2.14. Fees
    34  
Section 2.15. Computation of Interest and Fees
    35  
Section 2.16. Inability to Determine Interest Rates
    35  
Section 2.17. Illegality
    35  
Section 2.18. Increased Costs
    36  
Section 2.19. Funding Indemnity
    37  
Section 2.20. Taxes
    37  
Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    39  
Section 2.22. Letters of Credit
    41  
Section 2.23. Increase of Commitments; Additional Lenders
    45  
Section 2.24. Mitigation of Obligations
    46  
Section 2.25. Replacement of Lenders
    46  
Section 2.26. Reallocation and Cash Collateralization of Defaulting Lender or
Potential Defaulting Lender Commitment
    47  
 
       
ARTICLE III
       
 
       
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
    48  
Section 3.1. Conditions To Effectiveness
    48  
Section 3.2. Each Credit Event
    50  

 



--------------------------------------------------------------------------------



 



              Page
Section 3.3. Delivery of Documents
    51  
 
       
ARTICLE IV
       
 
       
REPRESENTATIONS AND WARRANTIES
    51  
Section 4.1. Existence; Power
    51  
Section 4.2. Organizational Power; Authorization
    51  
Section 4.3. Governmental Approvals; No Conflicts
    51  
Section 4.4. Financial Statements
    52  
Section 4.5. Litigation and Environmental Matters
    52  
Section 4.6. Compliance with Laws
    52  
Section 4.7. Investment Company Act, Etc.
    52  
Section 4.8. Taxes
    53  
Section 4.9. Margin Regulations
    53  
Section 4.10. ERISA
    53  
Section 4.11. Disclosure
    53  
Section 4.12. Subsidiaries
    53  
Section 4.13. Solvency
    53  
Section 4.14. OFAC
    53  
Section 4.15. Patriot Act
    54  
 
       
ARTICLE V
       
 
       
AFFIRMATIVE COVENANTS
    54  
Section 5.1. Financial Statements and Other Information
    54  
Section 5.2. Notices of Material Events
    55  
Section 5.3. Existence; Conduct of Business
    56  
Section 5.4. Compliance with Laws, Etc.
    56  
Section 5.5. Payment of Obligations
    56  
Section 5.6. Books and Records
    56  
Section 5.7. Visitation, Inspection, Etc.
    56  
Section 5.8. Maintenance of Properties; Insurance
    57  
Section 5.9. Use of Proceeds and Letters of Credit
    57  
Section 5.10. Additional Subsidiaries
    57  
 
       
ARTICLE VI
       
 
       
FINANCIAL COVENANTS
    57  
Section 6.1. Leverage Ratio
    57  
Section 6.2. Interest Coverage Ratio
    58  
 
       
ARTICLE VII
       
 
       
NEGATIVE COVENANTS
    58  
Section 7.1. Indebtedness
    58  
Section 7.2. Negative Pledge
    59  
Section 7.3. Fundamental Changes
    59  
 
         ii 


 



--------------------------------------------------------------------------------



 



              Page
Section 7.4. Investments, Loans, Etc.
    59  
Section 7.5. Restricted Payments
    60  
Section 7.6. Sale of Assets
    60  
Section 7.7. Transactions with Affiliates
    61  
Section 7.8. Restrictive Agreements
    61  
Section 7.9. Accounting Changes
    62  
Section 7.10. Government Regulation
    62  
 
       
ARTICLE VIII
       
 
       
EVENTS OF DEFAULT
    62  
Section 8.1. Events of Default
    62  
 
       
ARTICLE IX
       
 
       
THE ADMINISTRATIVE AGENT
    64  
Section 9.1. Appointment of Administrative Agent
    64  
Section 9.2. Nature of Duties of Administrative Agent
    65  
Section 9.3. Lack of Reliance on the Administrative Agent
    65  
Section 9.4. Certain Rights of the Administrative Agent
    66  
Section 9.5. Reliance by Administrative Agent
    66  
Section 9.6. The Administrative Agent in its Individual Capacity
    66  
Section 9.7. Successor Administrative Agent
    66  
Section 9.8. Withholding Tax
    67  
Section 9.9. Administrative Agent May File Proofs of Claim
    67  
Section 9.10. Authorization to Execute other Loan Documents
    68  
Section 9.11. Syndication Agent
    68  
 
       
ARTICLE X
       
 
       
MISCELLANEOUS
    68  
Section 10.1. Notices
    68  
Section 10.2. Waiver; Amendments
    71  
Section 10.3. Expenses; Indemnification
    72  
Section 10.4. Successors and Assigns
    73  
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process
    77  
Section 10.6. WAIVER OF JURY TRIAL
    77  
Section 10.7. Right of Setoff
    77  
Section 10.8. Counterparts; Integration
    78  
Section 10.9. Survival
    78  
Section 10.10. Severability
    78  
Section 10.11. Confidentiality
    78  
Section 10.12. Interest Rate Limitation
    79  
Section 10.13. Reserved
    79  
Section 10.14. Patriot Act
    79  
Section 10.15. No Advisory or Fiduciary Responsibility
    79  
Section 10.16. Location of Closing
    80  
 
         iii 


 



--------------------------------------------------------------------------------



 



         
Schedules
       
     Schedule I
  -   Applicable Margin and Applicable Percentage
     Schedule II
  -   Commitment Amounts
     Schedule 2.22
  -   Existing Letters of Credit
     Schedule 4.5
  -   Environmental Matters
     Schedule 4.12
  -   Subsidiaries
     Schedule 7.1
  -   Outstanding Indebtedness
     Schedule 7.2
  -   Existing Liens
     Schedule 7.4
  -   Existing Investments
     Schedule 7.6
  -   Sale Leaseback Transactions
     Schedule 7.8
  -   Restrictions on Subsidiary Indebtedness
 
       
Exhibits
       
 
       
     Exhibit A
  -   Form of Assignment and Acceptance
     Exhibit B
  -   Form of Subsidiary Guaranty Agreement
 
       
     Exhibit 2.3
  -   Form of Notice of Revolving Borrowing
     Exhibit 2.4
  -   Form of Notice of Swingline Borrowing
     Exhibit 2.7
  -   Form of Notice of Continuation/Conversion
     Exhibit 3.1(b)(iv)
  -   Form of Secretary’s Certificate
     Exhibit 3.1(b)(vii)
  -   Form of Officer’s Certificate
     Exhibit 5.1(c)
  -   Form of Compliance Certificate

 iv 

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
          THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of November 19, 2010, by and among INTERNATIONAL SPEEDWAY CORPORATION, a
Florida corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), WELLS
FARGO BANK, N.A., in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”) and SUNTRUST BANK and JPMORGAN CHASE BANK, N.A.,
as co-syndication agents (the “Co-Syndication Agents”).
W I T N E S S E T H:
          WHEREAS, the Borrower has requested that the Lenders establish a
$300,000,000 revolving credit facility in favor of the Borrower;
          WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders, the Issuing Bank and the Swingline Lender to the extent of their
respective Commitments as defined herein, are willing severally to establish the
requested revolving credit facility, letter of credit subfacility and the
swingline subfacility in favor of the Borrower;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders, the Administrative Agent,
the Co-Syndication Agents, the Issuing Bank and the Swingline Lender agree as
follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
     Section 1.1. Definitions. In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
          “Acquisition” shall mean, with respect to any Person the acquisition a
single transaction or in a series of related transactions of either (a) all or
any substantial portion of the Property of, or a line of business, product line,
or division of, another Person or (b) Capital Stock of another Person such that
after giving effect to such acquisition such other Person shall be a Subsidiary,
in each case whether or not involving a merger or consolidation with such other
Person.
          “Additional Commitment Amount” shall have the meaning given to such
term in Section 2.23.
          “Additional Lender” shall have the meaning given to such term in
Section 2.23.
          “Adjusted LIBO Rate” shall mean, with respect to each Interest Period
for a Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR
for such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.
          “Administrative Agent” shall have the meaning assigned to such term in
the opening paragraph hereof.

 



--------------------------------------------------------------------------------



 



          “Administrative Agent Fee Letter” shall mean that certain fee letter,
dated as of November 15, 2010, executed by the Administrative Agent and accepted
by Borrower.
          “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form provided by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.
          “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For the purposes of
this definition, “Control” shall mean the power, directly or indirectly, either
to (i) vote 25% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
the meanings correlative thereto.
          “Aggregate Revolving Commitment Amount” shall mean the aggregate
principal amount of the Aggregate Revolving Commitments from time to time. On
the Closing Date, the Aggregate Revolving Commitment Amount is $300,000,000.
          “Aggregate Revolving Commitments” shall mean, collectively, all
Revolving Commitments of all Lenders at any time outstanding.
          “Anti-Terrorism Order” shall mean Executive Order 13224, signed by
President George W. Bush on September 24, 2001.
          “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent and the Borrower as the office by which its Loans of such Type are to be
made and maintained.
          “Applicable Margin” shall mean, as of any date, with respect to
interest on all Revolving Loans outstanding on any date or the letter of credit
fee, as the case may be, a percentage per annum determined by reference to
either (a) the applicable Leverage Ratio in effect on such date as set forth on
Schedule I or (b) the applicable Rating Category from time to time in effect as
set forth on Schedule I; provided, that the Applicable Margin shall be
determined using whichever of (a) or (b) above results in the lowest Applicable
Margin for the Borrower; provided further, that a change in the Applicable
Margin (a) resulting from a change in the Leverage Ratio shall be effective on
the second Business Day after which the Borrower is required to deliver each of
the financial statements required by Section 5.1(a) and (b) and the Compliance
Certificate required by Section 5.1(c) and (b) resulting from a change in the
Rating Category shall be effective on the day on which either rating agency
changes its rating and shall continue until the day prior to the day that a
further change becomes effective. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the date by which the financial statements
and Compliance Certificate for the Fiscal Quarter ending February 28, 2011 are
required to be delivered shall be at Level II as set forth on Schedule I. In the
event that any financial statement or Compliance Certificate delivered hereunder
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the pricing grid set forth on Schedule I (the
“Accurate Applicable Margin”) for any period that such financial statement or
Compliance Certificate covered, then (i) the Borrower shall immediately deliver
to the Administrative

2



--------------------------------------------------------------------------------



 



Agent a correct financial statement or Compliance Certificate, as the case may
be, for such period, (ii) the Applicable Margin shall be adjusted such that
after giving effect to the corrected financial statements or Compliance
Certificate, as the case may be, the Applicable Margin shall be reset to the
Accurate Applicable Margin based upon the pricing grid set forth on Schedule I
for such period and (iii) the Borrower shall immediately pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Margin for such period.
If the Borrower is split-rated and (1) the ratings differential is one category,
the higher of the two ratings will apply or (2) the ratings differential is more
than one category, the rate shall be determined by reference to the category
next above that of the lower of the two ratings. The provisions of this
definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.
          “Applicable Percentage” shall mean, as of any date, with respect to
the commitment fee as of any date, the percentage per annum determined by
reference to either (a) the Leverage Ratio in effect on such date as set forth
on Schedule I or (b) the applicable Rating Category as set forth on Schedule I;
provided, that the Applicable Percentage shall be determined using whichever of
(a) or (b) above results in the lowest Applicable Margin for the Borrower;
provided further, that a change in the Applicable Percentage (a) resulting from
a change in the Leverage Ratio shall be effective on the second Business Day
after which the Borrower is required to deliver each of the financial statements
required by Section 5.1(a) and (b) and the Compliance Certificate required by
Section 5.1(c) and (b) resulting from a change in the Rating Category shall be
effective on the day on which either rating agency changes its rating and shall
continue until the day prior to the day that a further change becomes effective.
Notwithstanding the foregoing, the Applicable Percentage for the commitment fee
from the Closing Date until the date by which the financial statements and
Compliance Certificate for the Fiscal Quarter ending February 28, 2011 are
required to be delivered shall be at Level II as set forth on Schedule I. In the
event that any financial statement or Compliance Certificate delivered hereunder
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage based upon the pricing grid set forth on Schedule I (the
“Accurate Applicable Percentage”) for any period that such financial statement
or Compliance Certificate covered, then (i) the Borrower shall immediately
deliver to the Administrative Agent a correct Financial Statement or Compliance
Certificate, as the case may be, for such period, (ii) the Applicable Percentage
shall be adjusted such that after giving effect to the corrected financial
statements or Compliance Certificate, as the case may be, the Applicable
Percentage shall be reset to the Accurate Applicable Percentage based upon the
pricing grid set forth on Schedule I for such period and (iii) the Borrower
shall immediately pay to the Administrative Agent, for the account of the
Lenders, the accrued additional commitment fee owing as a result of such
Accurate Applicable Percentage for such period. The provisions of this
definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.
          “Approved Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.

3



--------------------------------------------------------------------------------



 



          “Availability Period” shall mean the period from the Closing Date to
but excluding the Revolving Commitment Termination Date.
          “Base Rate” shall mean the highest of (i) the rate which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, (ii) the Federal Funds rate, as in effect from time
to time, plus one-half of one percent (1/2%) per annum and (iii) the Adjusted
LIBO Rate determined on a daily basis for an Interest Period of one (1) month,
plus one percent (1.00%) per annum (any changes in such rates to be effective as
of the date of any change in such rate). The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above, or below the
Administrative Agent’s prime lending rate.
          “Borrower” shall have the meaning in the introductory paragraph
hereof.
          “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
          “Business Day” shall mean any day other than (i) a Saturday, Sunday or
other day on which commercial banks in New York, New York are authorized or
required by law to close and (ii) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, a Eurodollar Loan or a notice with respect to any of the
foregoing, any day on which banks are not open for dealings in dollar deposits
are carried on in the London interbank market.
          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other amounts under any lease (or other
arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Stock” shall mean all shares, options, warrants, general or
limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).
          “Cash Collateralize” shall mean, in respect of any obligations, to
provide and pledge (as a first priority perfected security interest) cash
collateral for such obligations in Dollars, with the Administrative Agent
pursuant to documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).
          “Cash Equivalents” shall mean (a) securities issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (y) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (z) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-

4



--------------------------------------------------------------------------------



 



1 or the equivalent thereof (any such bank being an “Approved Bank”), in each
case with maturities of not more than 364 days from the date of acquisition,
(c) U.S. dollar denominated deposits in and cash management functions with
non-Approved Banks domiciled in the United States of America provided that the
aggregate amount of such deposits with any single non-Approved Bank shall not
exceed $15,000,000 for more than fourteen (14) consecutive calendar days, (d)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within twelve months of the date of acquisition, (e) repurchase
agreements with a bank or trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of America
and (f) tax-exempt and taxable municipal securities, including auction rate
securities, rated at least AA by S&P or Aa by Moody’s maturing within twelve
months of acquisition.
          “Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (ii) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) other than the France Family of 50% or more of the outstanding shares of
the voting stock of the Borrower, or (iii) during any period of 24 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals who that are
Continuing Directors.
          “Change in Law” shall mean (i) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, however,
for purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith are deemed to have gone into effect and adopted thirty (30) days after
the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
or Swingline Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, or a Swingline Commitment.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 and Section 3.2 have been satisfied or waived in
accordance with Section 10.2.
          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
          “Commitment” shall mean a Revolving Commitment or a Swingline
Commitment or any combination thereof (as the context shall permit or require).

5



--------------------------------------------------------------------------------



 



          “Compliance Certificate” shall mean a certificate from the principal
executive officer or the principal financial officer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(c).
          “Consistent Basis” shall mean the application of GAAP on a basis
consistent with the most recent audited consolidated financial statements of the
Borrower delivered to the Lenders in accordance with the terms hereof, except
for any inconsistency explicitly disclosed in any financial statements delivered
pursuant to Section 5.1(a) and 5.1(b).
          “Consolidated EBITDA” shall mean, for the Borrower and any
Subsidiaries for any period, an amount equal to the sum of (i) Consolidated Net
Income for such period plus (ii) to the extent deducted in determining
Consolidated Net Income for such period, and without duplication,
(A) Consolidated Interest Expense, (B) total federal, state, local and foreign
income, value added and similar taxes determined on a consolidated basis in
accordance with GAAP, (C) depreciation and amortization (including, without
limitation, the amortization of finance charges) determined on a consolidated
basis in accordance with GAAP, and (D) non-recurring non-cash charges (excluding
non-recurring non-cash charges resulting in reserves from which future cash
expenditures will be made), including, but not limited to, (x) charges incurred
in accordance with SFAS 141 and 142 and (y) charges (whether or not given effect
on a cumulative or retroactive basis) resulting from the adoption of, or any
change to, accounting rules and standards, in each case as determined in
accordance with GAAP, minus (iii) to the extent included in the determination of
Consolidated Net Income for such period, Consolidated Interest Income,
plus/minus (iv) to the extent included in the determination of Consolidated Net
Income for such period, losses or earnings attributable to equity Investments by
the Borrower and its Subsidiaries in unconsolidated Subsidiaries and joint
ventures, minus (v) to the extent included in the determination of Consolidated
Net Income for such period, non-recurring non-cash gains (whether or not given
effect on a cumulative or retroactive basis) resulting from the adoption of, or
any change to, accounting rules and standards, as determined in accordance with
GAAP.
          “Consolidated Funded Indebtedness” shall mean Indebtedness
constituting money borrowed by the Borrower or any of its Subsidiaries that
shall have been or should be, in accordance with GAAP, recorded or classified as
a liability, on a consolidated basis. For purposes of this definition,
Indebtedness shall specifically include endorsements, obligations with respect
to any Guarantee, unfunded vested benefits and capital or financing lease
obligations, and shall specifically exclude trade accounts payable, current and
long-term deferred income, current and deferred income taxes payable,
capitalized payments in lieu of property taxes in accordance with GAAP,
liabilities arising as a result of outstanding gift certificates and any
loyalty-rewards obligations and expenses accrued in the ordinary course of
business. For purposes of calculating Leverage Ratio, the Kansas Speedway
Corporation Guaranty shall not be included in Consolidated Funded Indebtedness.
          “Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period). For purposes of calculating
the Interest Coverage Ratio, the Kansas Speedway Corporation Guaranty shall not
be included in Consolidated Interest Expense.
          “Consolidated Interest Income” shall mean, for any period, all
interest income of the Borrower and its Subsidiaries, as determined in
accordance with GAAP during such period.

6



--------------------------------------------------------------------------------



 



          “Consolidated Net Income” shall mean, for the Borrower and its
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, but excluding therefrom (to the extent otherwise included therein)
(i) any extraordinary gains or losses, (ii) any gains attributable to write-ups
of assets (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary.
          “Continuing Director” shall mean, with respect to any period, any
individuals (A) who were members of the board of directors or other equivalent
governing body of the Borrower on the first day of such period, (B) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and
(B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (B) and clause (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the Property in
which it has an interest is bound.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          “Default Interest” shall have the meaning set forth in Section
2.13(c).
          “Defaulting Lender” shall mean, at any time, any Lender as to which
the Administrative Agent has notified the Borrower that (i) such Lender has
failed for three (3) or more Business Days to comply with its obligations under
this Agreement to make a Loan and/or to make a payment to the Issuing Bank in
respect of a Letter of Credit or to the Swingline Lender in respect of a
Swingline Loan (each a “funding obligation”), (ii) such Lender has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder, or has defaulted on, its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement (except for any default under any other loan agreement, credit
agreement or other financing agreement resulting from a good faith dispute),
(iii) such Lender has, for three (3) or more Business Days, failed to confirm in
writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations
hereunder, or (iv) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender. The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.
          “Disclosure Documents” shall mean this Agreement, the Information
Memorandum, the Borrower’s public filings with the Securities and Exchange
Commission from and after November 30, 2009, and the documents, certificates or
other writings delivered to the Administrative Agent or the Lenders by or on
behalf of the Borrower in connection with the transactions contemplated by this
Agreement.

7



--------------------------------------------------------------------------------



 



          “Disqualified Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the Revolving Commitment Termination Date; provided that only
the portion of Capital Stock which so matures or is mandatorily redeemable, is
so convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
further, that if such Capital Stock is issued to any employee or to any plan for
the benefit of employees of the Borrower or its Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, further, that any class
of Capital Stock of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Capital Stock that is not
Disqualified Stock shall not be deemed to be Disqualified Stock. The amount (or
principal amount) of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Borrower and its
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.
          “Domestic Subsidiary” means any Subsidiary of Borrower, whether
presently or hereafter created or existing, that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.
          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (i) any actual or alleged
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, (iv) the
Release or threatened Release of any Hazardous Materials or (v) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” shall mean (i) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived);
(ii) the failure of any Plan to meet the minimum funding standard applicable

8



--------------------------------------------------------------------------------



 



to the Plan for a plan year under Section 412 of the Code or Section 302 of
ERISA, whether or not waived; (iii) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (iv) the incurrence by the Borrower
or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (v) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator appointed by the PBGC of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (vi) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
          “Eurodollar” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.
          “Eurodollar Reserve Percentage” shall mean the aggregate of the
maximum reserve percentages (including, without limitation, any emergency,
supplemental, special or other marginal reserves) expressed as a decimal
(rounded upwards to the next 1/100th of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
(or any Governmental Authority succeeding to any of its principal functions)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
          “Event of Default” shall have the meaning provided in Article VIII.
          “Excluded Subsidiaries” shall mean each of 380 Development LLC, Kansas
Speedway Development Corporation and Daytona Beach Property Headquarters
Building, LLC.
          “Excluded Taxes” shall mean with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment (a “Payment
Recipient”) to be made by or on account of any obligation of the Borrower under
any Loan Document, (a) Taxes imposed on or measured by its overall net income
(however denominated) and franchise Taxes imposed on it (in lieu of net income
Taxes) by a jurisdiction (or any political subdivision of such jurisdiction or
any larger jurisdiction of which such jurisdiction is a part) as a result of the
Payment Recipient being organized or having its principal office or, in the case
of a Lender, its Applicable Lending Office, in such jurisdiction, (b) any branch
profits Taxes imposed by the United States and any similar Tax imposed by any
other jurisdiction described in clause (c), (c) Taxes imposed as a result of a
present or former connection between the Payment Recipient and the taxing
jurisdiction or any political subdivision thereof (other than a connection
arising solely from such Payment Recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, any Loan
Document), (d) any U.S. federal withholding Tax imposed pursuant to a law in
effect at the time such Payment Recipient becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Payment
Recipient (or its assignor, if any) was entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts with respect
to such withholding Tax pursuant to Section 2.20(a), (e) any withholding Tax
resulting from a Payment Recipient’s failure to comply with Section 2.20(e) and
(f) any

9



--------------------------------------------------------------------------------



 



Taxes imposed on any “withholdable payment” payable to such Payment Recipient as
a result of the failure of such Payment Recipient to satisfy the applicable
requirements as set forth in FATCA.
          “Existing Credit Agreement” shall mean that certain Credit Agreement,
dated as of June 16, 2006, by and among Borrower, certain subsidiaries of the
Borrower, the lenders from time to time parties thereto and Wachovia Bank,
National Association as Administrative Agent, as amended or modified from time
to time.
          “Existing Lenders” shall mean all lenders parties to the Existing
Credit Agreement on the Closing Date.
          “Existing Letters of Credit” means the letters of credit issued and
outstanding under the Existing Credit Agreement as set forth on Schedule 2.22.
          “Fair Market Value” means, at any time and with respect to any
Property, the sale value of such Property that would be realized in an
arm’s-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell).
          “FATCA” shall mean Sections 1471 through 1474 of the Code and any
regulations promulgated and any Revenue Ruling, Revenue Procedure, Notice (to
the extent such Notice provides formal, definitive guidance) or other official
interpretation issued by the IRS thereunder.
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
          “Fee Letter” shall mean that certain fee letter, dated as of
October 26, 2010, executed by SunTrust Robinson Humphrey, Inc., J.P. Morgan
Securities LLC and the Co-Syndication Agents and accepted by Borrower.
          “Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
          “Fiscal Year” shall mean any fiscal year of the Borrower.
          “Foreign Lender” shall mean any Lender that is not a U.S. Person.
          “France Family” shall mean the France Family Group as defined in
Amendment No. 16 to the Schedule 13G filed with the Securities and Exchange
Commission by the France Family Group on February 16, 2010, as further amended
from time to time.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a Consistent Basis and subject to the terms of
Section 1.3.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority,

10



--------------------------------------------------------------------------------



 



instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) as an
account party in respect of any letter of credit or letter of guaranty issued in
support of such Indebtedness or obligation; provided, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.
          “Guarantor” shall mean each of the Subsidiary Loan Parties.
          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
          “Hedging Obligations” of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
          “Hedging Transaction” of any Person shall mean (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into by such Person that is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, spot transaction, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether or not any such transaction is governed by or
subject to any master agreement and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

11



--------------------------------------------------------------------------------



 



          “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business); (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such Person
(excluding a lien on equity interests in a joint venture securing any
obligations of such joint venture), (ix) all obligations of such Person with
respect to Disqualified Stock, (x) Off-Balance Sheet Liabilities and (xi) all
Hedging Obligations. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, the following shall not constitute or be deemed
“Indebtedness”:
     (i) any Indebtedness which has been defeased in accordance with GAAP or
defeased pursuant to the deposit of cash or Cash Equivalents (in an amount
sufficient to satisfy all such Indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such Indebtedness, and subject to no other Liens, and the other applicable terms
of the instrument governing such Indebtedness;
     (ii) in connection with the purchase by the Borrower or any Subsidiary of
any property, the term “Indebtedness” will exclude post closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a closing purchase price adjustment or such payment depends on
the performance of such property after the closing; provided, however, that, at
the time of closing, the amount of any such payment is not determinable and, to
the extent such payment at a later date becomes finally fixed and determined by
the parties to the purchase, the amount is paid within 30 days after such date;
and
     (iii) current and long term deferred income, current and deferred income
taxes payable, capitalized payments in lieu of property taxes in accordance with
GAAP, liabilities arising as a result of outstanding gift certificates and any
loyalty rewards obligations and expenses, in each case accrued in the ordinary
course of business.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Information Memorandum” shall mean the Confidential Information
Memorandum dated October 2010 relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.
          “Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date for which financial statements are required to
have been delivered under this Agreement to (ii) Consolidated Interest Expense
for the four consecutive Fiscal Quarters ending on or immediately prior to such
date for which financial statements are required to have been delivered under
this Agreement; provided, however, the Interest Coverage Ratio may be adjusted
from time to time with the mutual consent of the Borrower and the Required
Lenders to reflect the postponement of major race events into subsequent
accounting

12



--------------------------------------------------------------------------------



 



periods, the rescheduling of major race events and the occurrence of major race
events in different fiscal accounting periods in different calendar and/or
fiscal years. For purposes of computing the Interest Coverage Ratio for any
applicable twelve month period of determination, the acquisition of a Subsidiary
during such twelve month period shall be deemed to have occurred as of the first
day of such twelve month period.
          “Interest Period” shall mean with respect to any Eurodollar Borrowing,
a period of one, two, three or six months (or, if available to all Lenders, nine
or twelve months thereafter); provided, that:
     (iv) the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
     (v) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
     (vi) any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
     (vii) no Interest Period may extend beyond the Revolving Commitment
Termination Date.
          “Investments” shall have the meaning assigned to such term in
Section 7.4.
          “Issuing Bank” shall mean Wells Fargo Bank, N.A. in its capacity as
the issuer of Letters of Credit pursuant to Section 2.22.
          “Kansas Speedway Corporation Guaranty” shall mean that certain
guaranty by Kansas Speedway Corporation of the 2002 STAR Bonds issued in
connection with the Kansas Speedway; provided that the principal amount of
obligations guaranteed pursuant to such Kansas Speedway Corporation Guaranty
shall not exceed $2,590,000.
          “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitments that may be used by the Borrower for the issuance of Letters of
Credit in an aggregate face amount not to exceed $25,000,000.
          “LC Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.
          “LC Documents” shall mean all applications, agreements and instruments
relating to the Letters of Credit but excluding the Letters of Credit.
          “LC Exposure” shall mean, at any time, the sum of (i) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

13



--------------------------------------------------------------------------------



 



          “Lender Insolvency Event” shall mean that (i) a Lender or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, or (ii) a Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
custodian or the like has been appointed for such Lender or its Parent Company,
or such Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or (iii) a Lender or its Parent Company has been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or a
Parent Company thereof by a Governmental Authority or an instrumentality
thereof.
          “Lender-Related Hedge Provider” means any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (i) is a Lender or an
Affiliate of a Lender and (ii) except when the Lender-Related Hedge Provider is
Wells Fargo Bank, N.A. and its Affiliates, has provided prior written notice to
the Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction, and (y) the methodology to be used by
such parties in determining the obligations under such Hedging Transaction from
time to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in
Article IX and Section 10.4 shall be deemed to include such Lender-Related Hedge
Provider. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.
          “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender and each Additional Lender that joins this Agreement pursuant to
Section 2.23.
          “Letter of Credit” shall mean any stand-by letter of credit issued
pursuant to Section 2.22 by the Issuing Bank for the account of the Borrower
pursuant to the LC Commitment and the Existing Letters of Credit.
          “Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Funded Indebtedness as of such date to (ii) Consolidated EBITDA
for the four consecutive Fiscal Quarters ending on or immediately prior to such
date for which financial statements are required to have been delivered under
this Agreement; provided, however, the Leverage Ratio may be adjusted from time
to time with the mutual consent of the Borrower and the Required Lenders to
reflect the postponement of major race events into subsequent accounting
periods, the rescheduling of major race events and the occurrence of major race
events in different fiscal accounting periods in different calendar and/or
fiscal years. For purposes of computing the Leverage Ratio for any applicable
twelve month period of determination, the acquisition of a Subsidiary during
such twelve month period shall be deemed to have occurred as of the first day of
such twelve month period.
          “LIBOR” shall mean, for any Interest Period with respect to a
Eurodollar Loan, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London, England time), two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period. If for any reason such rate is not available, LIBOR shall be, for any
Interest Period, the rate per annum reasonably determined by the Administrative
Agent as the rate of interest at which Dollar deposits in the approximate amount
of the Eurodollar Loan

14



--------------------------------------------------------------------------------



 



comprising part of such borrowing would be offered by the Administrative Agent
to major banks in the London interbank Eurodollar market at their request at or
about 10:00 a.m. (New York, New York time) two (2) Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of any of
the foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).
          “Loan Documents” shall mean, collectively, this Agreement, the
Subsidiary Guaranty Agreements, the LC Documents, the Fee Letter, the
Administrative Agent Fee Letter, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, any promissory notes
issued hereunder and any and all other instruments, agreements, documents and
writings executed in connection with any of the foregoing.
          “Loan Parties” shall mean the Borrower and the Subsidiary Loan
Parties.
          “Loans” shall mean all Revolving Loans and Swingline Loans in the
aggregate or any of them, as the context shall require.
          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets or
liabilities of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Bank, Swingline Lender, and the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.
          “Material Indebtedness” shall mean any Indebtedness (other than the
Loans and Letters of Credit) and Hedging Obligations of the Borrower or any of
its Subsidiaries, individually or in an aggregate committed or outstanding
principal amount exceeding $30,000,000. For purposes of determining the amount
of attributed Indebtedness from Hedging Obligations, the “principal amount” of
any Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of
such Hedging Obligations.
          “Material Subsidiary” means, at any time, any Subsidiary of the
Borrower other than Excluded Subsidiaries which, together with all other
Subsidiaries of such Subsidiary, accounts for more than (i) 5% of the
consolidated assets of the Borrower and its Subsidiaries determined in
accordance with GAAP, or (ii) 5% of consolidated revenue of the Borrower and its
Subsidiaries for the most recent four Fiscal Quarter period then ending.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.
          “NASCAR” shall mean the National Association for Stock Car Auto
Racing, Inc.

15



--------------------------------------------------------------------------------



 



          “Net Mark-to-Market Exposure” of any Person shall mean, as of any date
of determination with respect to any Hedging Obligation, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Obligation. “Unrealized losses” shall mean the fair market value of
the cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
          “Non-Consenting Lender” means any Lender that withholds its consent to
any proposed amendment, modification or waiver that cannot become effective
without the consent of such Lender under Section 10.2, and that has been
consented to by the Required Lenders.
          “Non-Defaulting Lender” shall mean, at any time, a Lender that is not
a Defaulting Lender or a Potential Defaulting Lender.
          “Notices of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.
          “Notice of Conversion/Continuation” shall mean the notice given by the
Borrower to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.7(b).
          “Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.
          “Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.
          “Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent, the Co-Syndication Agents, the Issuing Bank, any Lender
(including the Swingline Lender) or SunTrust Robinson Humphrey, Inc. and J.P.
Morgan Securities LLC as the Joint Lead Arrangers pursuant to or in connection
with this Agreement or any other Loan Document or otherwise with respect to any
Loan or Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, together with all renewals,
extensions, modifications or refinancings of any of the foregoing.
          “OFAC” shall mean the U.S. Department of the Treasury’s Office of
Foreign Assets Control.
          “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

16



--------------------------------------------------------------------------------



 



          “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
          “Parent Company” shall mean, with respect to a Lender, the bank
holding company (as defined in Federal Reserve Board Regulation Y), if any, of
such Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.
          “Participant” shall have the meaning set forth in Section 10.4(d).
          “Patriot Act” shall have the meaning set forth in Section 10.14.
          “Payment Office” shall mean the office of the Administrative Agent
located at Wells Fargo Bank, N.A., 1525 West W.T. Harris Boulevard 1B1,
Charlotte, NC 28262, or such other location as to which the Administrative Agent
shall have given written notice to the Borrower and the other Lenders.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.
          “Permitted Acquisition” shall mean an Acquisition by the Borrower or
any Subsidiary of the Borrower of the Capital Stock or Property acquired;
provided that (a) the Capital Stock or Property acquired in such Acquisition is
related to the motorsports entertainment industry (including businesses
ancillary thereto) or if not related to the motorsports entertainment industry,
the total amount of such Acquisitions in any fiscal year shall not exceed ten
percent (10%) of Total Shareholders’ Equity; (b) in the case of an Acquisition
of the Capital Stock of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition; (c) the representations and warranties made by the Borrower in any
Credit Document shall be true and correct in all material respects prior to, at
and as if made as of the date of such Acquisition (after giving effect thereto)
except to the extent such representations and warranties expressly relate to an
earlier date and no Default or Event of Default exists as of the date of such
Acquisition (after giving effect thereto); and (d) with respect to any
Acquisition exceeding twenty-five percent (25%) of Total Shareholders’ Equity
for which the Borrower or any of its Subsidiaries has incurred Indebtedness for
purposes of consummating such Acquisition, the Borrower shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating that,
upon giving effect to such Acquisition on a Pro Forma Basis, the Borrower will
be in compliance with Section 6.1.
          “Permitted Acquisition Indebtedness” means, in connection with any
Permitted Acquisition, Indebtedness of any Subsidiaries to the extent such
Indebtedness was Indebtedness of any other Person existing at the time (a) such
Person became a Subsidiary of the Borrower, (b) such Person was merged or
consolidated with or into any of the Subsidiaries, or (c) assets of such Person
were acquired by any of the Subsidiaries and such Indebtedness was assumed in
connection therewith (excluding any such Indebtedness that is repaid
contemporaneously with such event).
          “Permitted Encumbrances” shall mean:
     (i) Liens existing as of the Closing Date and set forth on Schedule 7.2;
provided that no such Lien shall at any time be extended to or cover any
Property other than the Property

17



--------------------------------------------------------------------------------



 



subject thereto on the Closing Date (provided, however, that Liens on new
Property which arise in replacement of Liens on previously owned Property to the
extent that such new Property is acquired through like-kind exchanges shall be
permitted hereunder);
     (ii) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);
     (iii) Liens in connection with attachments or judgments (including judgment
or appeal bonds); provided that the judgments secured shall, within 60 days
after the entry thereof, have been discharged or execution thereof stayed
pending appeal, or shall have been discharged within 60 days after the
expiration of any such stay;
     (iv) Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens not more than 90 days
delinquent or which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been maintained in accordance with GAAP and
as to which the Property subject to any such Lien is not yet subject to
foreclosure, sale or loss on account thereof);
     (v) Liens (other than Liens created or imposed under ERISA) incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases, trade
contracts, government contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money);
     (vi) leases or subleases granted to others, easements, rights-of-way,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances, in each case incidental to the
ownership of Property or assets or the ordinary conduct of the business of the
Borrower or any of its Subsidiaries, or Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such Property;
     (vii) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;
     (viii) Liens incurred after the Closing Date given to secure the payment of
the price incurred (or Indebtedness incurred to fund such payment) in connection
with the acquisition, construction, repair, development, or improvement of
Property (other than accounts receivable or inventory) useful and intended to be
used in carrying on the business of the Borrower or a Subsidiary, including
Liens existing on such Property at the time of acquisition or construction
thereof or Liens incurred within two hundred seventy (270) days of such
acquisition or completion of such construction, repair or development, or
improvement, provided that (a) the Lien shall attach solely to the Property
acquired, purchased, constructed, repaired, developed or improved, and, if
required by the terms of the instrument originally creating such Lien, the
proceeds thereof, general intangibles related thereto, and other Property which
is an improvement to or is acquired for specific use in connection with such
Property; (b) at the time of acquisition,

18



--------------------------------------------------------------------------------



 



construction, repair, development, or improvement of such Property (or, in the
case of any Lien incurred within two hundred seventy (270) days of such
acquisition or completion of such construction, repair, development or
improvement, at the time of the incurrence of the Indebtedness secured by such
Lien), the aggregate amount remaining unpaid on all Indebtedness secured by
Liens on such Property, whether or not assumed by the Borrower or a Subsidiary,
shall not exceed the lesser of (y) the cost of such acquisition, construction,
repair, development, or improvement plus related financing costs or (z) the Fair
Market Value of such Property (as determined in good faith by one or more
officers of the Borrower to whom authority to enter into the transaction has
been delegated by the board of directors of the Borrower); and (c) at the time
of such incurrence and after giving effect thereto, no Default or Event of
Default would exist;
     (ix) any Lien existing on Property of a Person immediately prior to its
being consolidated with or merged into the Borrower or a Subsidiary or its
becoming a Subsidiary, or any Lien existing on any Property acquired by the
Borrower or any Subsidiary at the time such Property is so acquired (whether or
not the Indebtedness secured thereby shall have been assumed), provided that
(a) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of Property, (b) each such Lien shall extend solely to the item or
items of Property so acquired and, if required by the terms of the instrument
originally creating such Lien, the proceeds thereof, general intangibles related
thereto, and other Property which is an improvement to or is acquired for
specific use in connection with such acquired Property, and (c) at the time of
such incurrence and after giving effect thereto, no Default or Event of Default
would exist;
     (x) Liens on equity interests of a joint venture owned by the Borrower or
any Subsidiary to the extent securing obligations of such joint venture and any
Guaranty by the Borrower or any Subsidiary of such obligations;
     (xi) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (i), (viii), (ix) and (x) hereto provided that (a) no
additional Property shall be encumbered by such Liens, (b) the unpaid principal
amount of the Indebtedness or other obligations secured thereby shall not be
increased on or after the date of any extension, renewal or replacement, and
(c) at such time and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing;
     (xii) rights of first refusal, purchase options and similar rights granted
pursuant to joint venture agreements, stockholder agreements, organic documents
and similar documents and agreements;
     (xiii) normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions;
     (xiv) inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of any Plan;
     (xv) Liens incurred or assumed in connection with a Permitted Acquisition;
provided that such Liens shall only encumber Property acquired in such Permitted
Acquisition;
     (xvi) Liens securing Indebtedness or other obligations of a Subsidiary to
the Borrower or to a Subsidiary Guarantor; and

19



--------------------------------------------------------------------------------



 



     (xvii) other Liens securing obligations not to exceed an aggregate
principal amount at any time outstanding greater than $50,000,000.
     “Permitted Investments” shall mean:
     (i) Investments in cash and Cash Equivalents;
     (ii) Investments in and loans to the Borrower or any Subsidiaries (other
than in and to Excluded Subsidiaries);
     (iii) Investments (including debt obligations) received in connection with
(a) the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business; or (b) litigation,
arbitration or other disputes (including pursuant to any bankruptcy or
insolvency proceedings);
     (iv) Investments existing as of the Closing Date and set forth in
Schedule 7.4;
     (v) Permitted Acquisitions;
     (vi) Investments received or assumed in connection with a Permitted
Acquisition;
     (vii) minority investments in motorsports facilities or related motorsports
businesses so long as any such investments, in the aggregate, do not have a
Material Adverse Effect;
     (viii) Guarantees permitted by Section 7.1.
     (ix) any Investment made as a result of the receipt of non-cash
consideration from, or consisting of any deferred portion of the sales price
received by the Borrower or any Subsidiary in connection with, an asset sale
that was made pursuant to and in compliance with Section 7.6;
     (x) any Investments received as a result of a foreclosure by, or other
transfer of title to, the Borrower or any of its Subsidiaries with respect to
any secured Investment in default;
     (xi) Liens of the type described in clause (x) of the definition of
Permitted Encumbrances;
     (xii) commission, travel and similar advances to officers, directors,
employees and consultants made in the ordinary course of business;
     (xiii) advances to Persons in the ordinary course of business that are
recorded as accounts receivable on the balance sheet of the lender;
     (xiv) Investments in 380 Development LLC in an aggregate principal amount
not to exceed $30,000,000 outstanding at any time;
     (xv) Investments in Kansas Speedway Development Corporation, and the
further Investment of those funds in Kansas Entertainment, LLC, in an aggregate
principal amount not to exceed $200,000,000 outstanding at any time;

20



--------------------------------------------------------------------------------



 



     (xvi) other Investments in or to joint ventures to the extent permitted in
accordance with the proviso set forth in clause (xvii) below; and
     (xvii) additional Investments of a nature not contemplated by the foregoing
clauses hereof; provided that the outstanding amount of Investments made
pursuant to this clause (xvii), together with the outstanding amount of
Investments made pursuant to clause (xvi) above, shall not exceed (a) on an
annual basis, an amount equal to ten percent (10%) of the Total Shareholders’
Equity and (b) on an aggregate basis, an amount equal to twenty-five percent
(25%) of the Total Shareholders’ Equity, determined at the time of such
Investment (after giving effect to any dividends, interest payments, return of
capital and subsequent reduction in the amount of any Investment made pursuant
to this clause (xvii) and clause (xvi) as a result of the repayment or other
disposition thereof, in an amount not to exceed the amount of such Investments
previously made pursuant to such clauses) unless prior to or upon giving effect
to such Investments, the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating, that prior to and
immediately after giving effect to such Investment, the Borrower’s Leverage
Ratio is less than or equal to 3.25 to 1.0.
     “Permitted Refinancing Indebtedness” means any Indebtedness or any
Disqualified Stock incurred or issued in exchange for, or the net proceeds of
which shall be used to extend, refinance, renew, replace, defease, discharge,
refund or otherwise retire for value, in whole or in part, any other
Indebtedness of the Borrower or any of its Subsidiaries (other than intercompany
Indebtedness) or any Disqualified Stock of any of the Subsidiaries (the
“Refinanced Indebtedness”), provided that:
     (1) the principal amount, or in the case of Disqualified Stock, the amount
thereof as determined in accordance with the definition of Disqualified Stock,
of such Permitted Refinancing Indebtedness does not exceed the principal amount
of the Refinanced Indebtedness (plus all accrued (including, for the purposes of
defeasance, future accrued) and unpaid interest on, or accrued and unpaid
dividends on, the Refinanced Indebtedness, as the case may be, and the amount of
all fees, expenses and premiums incurred in connection therewith) and by an
amount equal to any existing commitments and incremental facilities unutilized
thereunder to the extent incurrence of indebtedness under such unutilized
commitment and incremental facilities would then have been permitted;
     (2) in the case of Section 7.1(b), such Permitted Refinancing Indebtedness
has a final maturity date or redemption date, as applicable, later than or equal
to the shorter of (A) 91 days following the Revolving Commitment Termination
Date or (B) the final maturity date or redemption date, as applicable, of, the
Refinanced Indebtedness; and
     (3) in the case of Section 7.1(b), such Permitted Refinancing Indebtedness
has a weighted average life to maturity at the time such Permitted Refinancing
Indebtedness is incurred equal to or greater than the shorter of (A) the
weighted average life to maturity of, the Refinanced Indebtedness and (B) the
weighted average life to maturity that would result if all payments of principal
on the Refinanced Indebtedness that were due on or after the date that is
91 days following the Revolving Commitment Termination Date were instead due on
such date.
          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and

21



--------------------------------------------------------------------------------



 



in respect of which the Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
          “Potential Defaulting Lender” shall mean, at any time, a Lender (i) as
to which the Administrative Agent, in its discretion, has notified the Borrower
that an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any financial institution
affiliate of such Lender, (ii) that has (or its Parent Company or a financial
institution affiliate thereof has) notified the Administrative Agent, or has
stated publicly, that it will not comply with its funding obligations under any
other loan agreement or credit agreement or other similar/other financing
agreement or (iii) that has, or whose Parent Company has, a non-investment grade
rating from Moody’s or S&P or another nationally recognized rating agency. The
Administrative Agent shall send to all parties hereto a copy of any notice to
the Borrower provided for in this definition.
          “Pro Forma Basis” shall mean, for purposes of calculating compliance
with Section 6.1 in respect of a Permitted Acquisition, Permitted Investment,
Restricted Payment, that such Permitted Acquisition, Permitted Investment, or
Restricted Payment shall be deemed to have occurred as of the first day of the
four fiscal-quarter period ending as of the most recent fiscal quarter end
preceding the date of such Permitted Acquisition, Permitted Investment or
Restricted Payment with respect to which the Administrative Agent has received
the information required pursuant to Section 5.1. In connection with any
calculation of the Leverage Ratio set forth in Section 6.1, upon giving effect
to a Permitted Acquisition, Permitted Investment or Restricted Payment on a Pro
Forma Basis, (a) any Indebtedness incurred, any Investment or distribution made
by the Borrower in connection with such Permitted Acquisition, Permitted
Investment or Restricted Payment (i) shall be deemed to have been incurred as of
the first day of the applicable period and (ii) if such Indebtedness or
Investment has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness or Investment as at the relevant date of determination, (b) income
statement items (whether positive or negative) attributable to the Property or
Person acquired in such Permitted Acquisition, such Permitted Investments or
such distribution shall be included to the extent relating to the relevant
period and (c) pro forma adjustments may be included to the extent that such
adjustments give effect to events that are (i) directly attributable to such
Permitted Acquisition, Permitted Investment or Restricted Payment, (ii) expected
to continue to be applicable to the Borrower and (iii) factually supportable.
          “Pro Forma Compliance Certificate” shall mean, if required to be
provided in accordance with the terms of this Agreement, a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent in
connection with any Permitted Acquisition, Permitted Investment or Restricted
Payment, containing reasonably detailed calculations, upon giving effect to the
applicable Permitted Acquisition, Permitted Investment or Restricted Payment on
a Pro Forma Basis, of the Leverage Ratio as of the most recent fiscal quarter
end preceding the date of the applicable transaction with respect to which the
Administrative Agent shall have received the financial information required
pursuant to Section 5.1.
          “Property” shall mean any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
          “Pro Rata Share” shall mean (i) with respect to any Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitment has been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure), and the denominator of which shall be the sum of such Commitments of
all Lenders (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders) and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Revolving

22



--------------------------------------------------------------------------------



 



Commitment (or if such Revolving Commitment has been terminated or expired or
the Loans have been declared to be due and payable, such Lender’s Revolving
Credit Exposure) and the denominator of which shall be the sum of all Lenders’
Revolving Commitments (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Lenders funded under such Commitments).
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
          “Replaced Lender” shall mean any Lender that is required to assign all
or a portion of its rights, obligations, Loans and Commitments hereunder
pursuant to the terms of Section 2.25 or Section 10.17.
          “Replacement Lender” shall mean, with respect to the exercise by the
Borrower of its rights under Section 2.25, any existing Lender or a new Lender
designated by the Borrower and reasonably approved by the Administrative Agent
or, if the Administrative Agent is also the Replaced Lender, by Lenders holding
in the aggregate more than 50% of all Revolving Loans and LC Commitments (of the
Lenders that are not the Replaced Lender) then outstanding at such time plus the
aggregate unused Revolving Commitments (of the Lenders that are not the Replaced
Lender) at such time.
          “Required Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or if the
Lenders have no Commitments outstanding, then Lenders holding more than 50% of
the aggregate Revolving Credit Exposure of all Lenders; provided however, that
to the extent that any Lender is a Defaulting Lender, such Defaulting Lender and
all of its Revolving Commitments and Revolving Credit Exposure shall be excluded
for purposes of determining Required Lenders.
          “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person, and any
law, treaty, rule or regulation, or determination of a Governmental Authority,
in

23



--------------------------------------------------------------------------------



 



each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
          “Responsible Officer” shall mean with respect to the Borrower, the
Chairman of the Board of Directors, the Chief Executive Officer, the President,
the Executive Vice President, the Chief Financial Officer, the Chief Accounting
Officer, the Chief Operating Officer and/or other officers of the Borrower as
may be agreed to by the Administrative Agent from time to time.
          “Restricted Payment” shall mean, for any Person, any dividend or
distribution on any class of its Capital Stock, or any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, defeasance or other acquisition of, any shares of its
Capital Stock, or any options, warrants, or other rights to purchase such
Capital Stock, whether now or hereafter outstanding.
          “Revolving Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.
          “Revolving Commitment Termination Date” shall mean the earliest of
(i) November 19, 2015, (ii) the date on which all of the Revolving Commitments
are terminated pursuant to Section 2.8 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.
          “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.
          “S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill
Companies.
          “Sale Leaseback Transaction” shall mean any direct or indirect
arrangement with any Person or to which any such Person is a party, providing
for the leasing to a Loan Party of any Property, whether owned by such Loan
Party as of the Closing Date or later acquired, which has been or is to be sold
or transferred by such Loan Party to such Person or to any other Person from
whom funds have been, or are to be, advanced by such Person on the security of
such Property.
          “Sanctioned Country” shall mean a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.
          “Sanctioned Person” shall mean (i) a Person named on the list of
“Specially Designated Nationals and Blocked Persons” maintained by OFAC
available at

24



--------------------------------------------------------------------------------



 



http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
          “Senior Note Indenture” shall mean (a) that certain indenture
agreement for the Borrower’s 5.40% Senior Notes due 2014, dated as of April 23,
2004, among the Borrower and the holders party thereto and all documents and
instruments executed in connection with such indenture agreement and (b) any
other indenture agreement (or similar agreement) entered into by the Borrower
with respect to the issuance of Senior Notes, and all documents and instruments
executed in connection with any such indenture agreement (or similar agreement).
          “Senior Notes” shall mean (a) the senior unsecured notes issued by the
Borrower in an aggregate principal amount of $150,000,000 pursuant to the Senior
Note Indenture, as refinanced, renewed or extended from time to time and (b) any
other senior unsecured notes issued by the Borrower from time to time.
          “Solvent” shall mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the Property of such Person is greater
than the total amount of liabilities, including subordinated and contingent
liabilities, of such Person; (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and liabilities, including
subordinated and contingent liabilities as they become absolute and matured;
(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s Property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.
          “Subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date,
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power, or in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise indicated,
all references to “Subsidiary” hereunder shall mean a Subsidiary of the
Borrower.
          “Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty
Agreement, dated as of the date hereof and substantially in the form of
Exhibit B made by certain Subsidiaries of the Borrower in favor of the
Administrative Agent for the benefit of the Lenders.
          “Subsidiary Loan Party” shall mean any Subsidiary that executes or
becomes a party to the Subsidiary Guaranty Agreement.
          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make Swingline Loans in an aggregate principal amount at any time
outstanding not to exceed $10,000,000.

25



--------------------------------------------------------------------------------



 



          “Swingline Exposure” shall mean, with respect to each Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.
          “Swingline Lender” shall mean Wells Fargo Bank, N.A.
          “Swingline Loan” shall mean a loan made to the Borrower by the
Swingline Lender under the Swingline Commitment.
          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee pursuant to Accounting Standards Codification Sections 840-10 & 840-20,
as amended and (ii) the lessee will be entitled to various tax and other
benefits ordinarily available to owners (as opposed to lessees) of like
Property.
          “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Termination Date” shall mean such time at which each of the following
events shall have occurred on or prior to such time: (i) the Commitments have
terminated or expired, (ii) all Obligations under the Loan Documents (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made as of the time of determination) have been paid in
full, and (iii) all Letters of Credit have expired or terminated or the LC
Exposure has been cash collateralized (or as to which other arrangements
satisfactory to Lenders and the Issuing Bank shall have been made) as provided
for in this Agreement.
          “Total Shareholders’ Equity” shall mean the Total Shareholders’ Equity
as stated in the most recent financial statement delivered to the Administrative
Agent and the Lenders pursuant to Section 5.1(a) or 5.1(b), subject to any
adjustments thereto in accordance with the terms of Section 1.3.
          “Type”, when used in reference to a Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Base
Rate.
          “U.S. Person” shall mean any Person that is a “United States person”
as defined in Section 7701(a)(30) of the Code.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”) or by Class and
Type (e.g. “Revolving Eurodollar Loan”). Borrowings also

26



--------------------------------------------------------------------------------



 



may be classified and referred to by Class (e.g. “Revolving Borrowing”) or by
Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Borrowing”).
     Section 1.3. Accounting Terms and Determination. Unless otherwise defined
or specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a Consistent Basis; provided, that if
the Borrower notifies the Administrative Agent that the Borrower wishes to amend
any provision to eliminate the effect of any change in GAAP (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend any provision for such purpose), then such provision shall be interpreted
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such provision is
amended in a manner satisfactory to the Borrower and the Required Lenders. With
respect to (a) calculations of the financial covenants set forth in Article VI
(including, without limitation, calculations of such financial covenants on a
Pro Forma Basis in connection with a Permitted Acquisition), (b) calculations
related to the negative covenants set forth in Article VII and (c) any
calculation of Total Shareholders’ Equity, each such calculation shall be made
excluding the effects of any impairment charges resulting from the adoption and
ongoing application of Financial Accounting Standards Board Statement of
Financial Accounting Standards Nos. 141 and 142 by the Borrower or its
Affiliates. Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”, as defined therein.
     Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
     Section 2.1. General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment)

27



--------------------------------------------------------------------------------



 



to make Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the
Issuing Bank may issue Letters of Credit in accordance with Section 2.22,
(iii) the Swingline Lender may make Swingline Loans in accordance with
Section 2.4, and (iv) each Lender agrees to purchase a participation interest in
the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed the Aggregate Revolving Commitment Amount in effect from time to
time.
     Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Revolving Commitments, to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or
(b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount. During the Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided, that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.
     Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
(a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of each Base Rate Borrowing and (y) prior to
11:00 a.m. three (3) Business Days prior to the requested date of each
Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be irrevocable
and shall specify: (i) the aggregate principal amount of such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) the Type
of such Revolving Loan comprising such Borrowing and (iv) in the case of a
Eurodollar Borrowing, the duration of the initial Interest Period applicable
thereto (subject to the provisions of the definition of Interest Period). Each
Revolving Borrowing shall consist entirely of Base Rate Loans or Eurodollar
Loans, as the Borrower may request. The aggregate principal amount of each
Eurodollar Borrowing shall be not less than $5,000,000 or a larger multiple of
$1,000,000, and the aggregate principal amount of each Base Rate Borrowing shall
not be less than $1,000,000 or a larger multiple of $100,000; provided, that
Base Rate Loans made pursuant to Section 2.4 or Section 2.22(d) may be made in
lesser amounts as provided therein. At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed six. Promptly following the
receipt of a Notice of Revolving Borrowing in accordance herewith, the
Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.
     Section 2.4. Swingline Commitment.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender may, in its sole discretion, make Swingline Loans to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the lesser of (i) the
Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitment Amount and the aggregate Revolving Credit
Exposures of all Lenders; provided, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
The Borrower shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.
          (b) The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each

28



--------------------------------------------------------------------------------



 



Swingline Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and
shall specify: (i) the principal amount of such Swingline Loan, (ii) the date of
such Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The aggregate principal amount of each Swingline
Loan shall not be less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. on the requested date of such Swingline Loan.
          (c) The Swingline Lender, at any time and from time to time in its
sole discretion, may, but in no event no less frequently than once each calendar
week shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
which will be used solely for the repayment of such Swingline Loan.
          (d) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.
          (e) Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
     Section 2.5. [Reserved]

29



--------------------------------------------------------------------------------



 



     Section 2.6. Funding of Borrowings.
          (a) Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office; provided,
that the Swingline Loans will be made as set forth in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.
          (b) Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.
          (c) All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
     Section 2.7. Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing. Thereafter, the Borrower may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section 2.7. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
          (b) To make an election pursuant to this Section 2.7, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.7 attached hereto (a “Notice of Conversion/Continuation”) that is to
be converted or continued, as the case may be, (x) prior to 10:00 a.m. one
(1) Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall

30



--------------------------------------------------------------------------------



 



be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Notice of Conversion/Continuation, which shall be
a Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
          (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
     Section 2.8. Optional Reduction and Termination of Commitments.
          (a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.8 shall be in an amount of
at least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the aggregate outstanding Revolving
Credit Exposure of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the principal amount of the Swingline Commitment and the
LC Commitment shall result in a dollar-for-dollar reduction in the Swingline
Commitment and the LC Commitment. Any notice pursuant to this Section 2.8(b)
shall be irrevocable, provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
occurrence of identified events, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
          (c) The Borrower may terminate (on a non-ratable basis) the unused
amount of the Revolving Commitment of a Defaulting Lender, and in such event the
provisions of Section 2.26 will apply to all amounts thereafter paid by the
Borrower for the account of any such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts),
provided that such termination will not be deemed to be a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any Lender may have against such Defaulting Lender.

31



--------------------------------------------------------------------------------



 



     Section 2.9. Repayment of Loans. The outstanding principal amount of all
Revolving Loans and Swingline Loans shall be due and payable (together with
accrued and unpaid interest thereon) on the Revolving Commitment Termination
Date.
     Section 2.10. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.7, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.7, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
          (b) This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement. However, at
the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment permitted
hereunder) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
     Section 2.11. Optional Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less
than three (3) Business Days prior to any such prepayment, (ii) in the case of
any prepayment of any Base Rate Borrowing, not less than one Business Day prior
to the date of such prepayment, and (iii) in the case of Swingline Borrowings,
prior to 11:00 a.m. on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid, provided,
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.8, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.8. Upon receipt of any such notice, the Administrative
Agent shall promptly notify each affected Lender of the contents thereof and of
such Lender’s Pro Rata Share of any such prepayment. If such notice is given,
the aggregate amount specified in such notice shall be due and payable on the
date designated in such notice, together with accrued interest to such date on
the amount so prepaid in accordance with Section 2.13(d); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type

32



--------------------------------------------------------------------------------



 



pursuant to Section 2.2 or in the case of a Swingline Loan pursuant to
Section 2.4. Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing.
     Section 2.12. Mandatory Prepayments. If at any time the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, as
reduced pursuant to Section 2.8 or otherwise, the Borrower shall immediately
repay Swingline Loans and Revolving Loans in an amount equal to such excess,
together with all accrued and unpaid interest on such excess amount and any
amounts due under Section 2.19. Each prepayment shall be applied first to the
Swingline Loans to the full extent thereof, second to the Base Rate Loans to the
full extent thereof, and finally to Eurodollar Loans to the full extent thereof.
If after giving effect to prepayment of all Swingline Loans and Revolving Loans,
the Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitment Amount, the Borrower shall Cash Collateralize its reimbursement
obligations with respect to all Letters of Credit in an amount equal to such
excess plus any accrued and unpaid fees thereon.
     Section 2.13. Interest on Loans.
          (a) The Borrower shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such Loan plus the Applicable Margin in effect from time to time.
          (b) The Borrower shall pay interest on each Swingline Loan at the Base
Rate plus the Applicable Margin in effect from time to time.
          (c) Notwithstanding clauses (a) and (b) above, if an Event of Default
has occurred and is continuing, at the option of the Required Lenders, and after
acceleration, the Borrower shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans at the rate per annum equal to 200 basis points above
the otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to 200 basis points
above the otherwise applicable interest rate for Base Rate Loans.
          (d) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each Fiscal
Quarter of the Borrower and on the Revolving Commitment Termination Date.
Interest on all outstanding Eurodollar Loans shall be payable on the last day of
each Interest Period applicable thereto, and, in the case of any Eurodollar
Loans having an Interest Period in excess of three months, on each day which
occurs every three months after the initial date of such Interest Period, and on
the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

33



--------------------------------------------------------------------------------



 



     Section 2.14. Fees.
          (a) The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with Schedule I) on the
average daily amount of the unused Revolving Commitment of such Lender during
the Availability Period. For purposes of computing commitment fees with respect
to the Revolving Commitments, the Revolving Commitment of each Lender shall be
deemed used to the extent of the outstanding Revolving Loans and LC Exposure,
but not Swingline Exposure, of such Lender.
          (c) The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% per annum on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the Default
Interest pursuant to Section 2.13(c), the rate per annum used to calculate the
letter of credit fee pursuant to clause (i) above shall automatically be
increased by 200 basis points.
          (d) The Borrower shall pay on the Closing Date to the Co-Syndication
Agents and their affiliates all fees in the Fee Letter that are due and payable
on the Closing Date. The Borrower shall pay on the Closing Date to the
Administrative Agent and its affiliates all fees in the Administrative Agent Fee
Letter that are due and payable on the Closing Date. The Borrower shall pay on
the Closing Date to the Lenders all upfront fees previously agreed in writing.
          (e) Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each Fiscal Quarter of the Borrower,
commencing on [November 30, 2010] and on the Revolving Commitment Termination
Date (and if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided further, that any such fees accruing after the Revolving
Commitment Termination Date shall be payable on demand.
          (f) Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to commitment fees accruing with respect to its Revolving Commitment
during such period pursuant to Section 2.14(b) or letter of credit fees accruing
during such period pursuant to Section 2.14(c) (without prejudice to the rights
of the Lenders other than Defaulting Lenders in respect of such fees), provided
that (a) to the extent that a portion of the LC Exposure of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section 2.26,
such fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders,
pro rata in accordance with their respective Revolving Commitments and (b) to
the extent any portion of such LC Exposure

34



--------------------------------------------------------------------------------



 



cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Bank. The pro rata payment provisions of Section 2.21
shall automatically be deemed adjusted to reflect the provisions of this
subsection (f).
     Section 2.15. Computation of Interest and Fees.
          Other than calculations in respect of interest at the Wells Fargo
prime rate (which shall be made on the basis of actual number of days elapsed in
a 365/366 day year), all computations of interest and fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
     Section 2.16. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
     (i) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or
     (ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Revolving Borrowing
or Notice of Conversion/Continuation has previously been given that it elects
not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.
     Section 2.17. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be made as a Base
Rate Loan as part of the same Revolving Borrowing for the same Interest Period
and if the affected Eurodollar Loan is then outstanding, such Loan shall be
converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for

35



--------------------------------------------------------------------------------



 



giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
     Section 2.18. Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, within fifteen (15) days
after receipt by the Borrower from such Lender of a certificate described in
Section 2.18(c) (with a copy thereof to the Administrative Agent), to the
Administrative Agent for the account of such Lender, additional amount or
amounts sufficient to compensate such Lender or the Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or Issuing Bank) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender, the Issuing Bank or the Parent Company of such Lender or Issuing Bank
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of the Parent Company of
such Lender or Issuing Bank with respect to capital adequacy) then, from time to
time, within fifteen (15) days after receipt by the Borrower from such Lender of
a certificate described in Section 2.18(c) (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender, the Issuing Bank or the Parent Company
of such Lender or the Issuing Bank for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the basis for, and the calculation of, the amount or amounts
necessary to compensate such Lender, the Issuing Bank or the Parent Company of
such Lender or the Issuing Bank, as the case may be, specified in paragraph
(a) or (b) of this Section 2.18 shall be delivered to the Borrower (with a copy
to the Administrative Agent) and shall be conclusive, absent manifest error. The
Borrower shall pay any such Lender or the Issuing Bank, as the case may be, such
amount or amounts within fifteen (15) days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.18 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to

36



--------------------------------------------------------------------------------



 



compensate a Lender or an Issuing Bank pursuant to this Section 2.18 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
     Section 2.19. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked) (other than, in the case of a claim for compensation based on the
failure to borrow as specified in clause (c) above, any Lender whose failure to
make a Loan required to be made by it hereunder has resulted in such failure to
borrow), then, in any such event, the Borrower shall compensate each Lender,
within fifteen (15) days after written demand from such Lender, for any loss,
cost or expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (A) the amount of interest that would
have accrued on the principal amount of such Eurodollar Loan if such event had
not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan for
the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.19 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.
     Section 2.20. Taxes.
          (a) Any and all payments made to a Payment Recipient by or on account
of any obligation of the Borrower under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided, that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.20) the Payment
Recipient shall receive an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify each Payment Recipient within fifteen
(15) days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by such Payment Recipient on or with respect to any
payment by or on account of any obligation of the Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by

37



--------------------------------------------------------------------------------



 



the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Payment Recipient, with a copy to the Administrative Agent, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Payment Recipient and
the Administrative Agent.
          (e) Status of Lenders. Each Payment Recipient that is entitled to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Payment Recipient under any Loan Document shall, at
such times as are reasonably requested by the Borrower, provide the Borrower
with any documentation prescribed by applicable law, or reasonably requested by
the Borrower, certifying as to such Payment Recipient’s entitlement to such
exemption from, or reduction in, such withholding Tax. Unless the Borrower has
received forms or other documents satisfactory to it indicating that payments
under this Agreement to or for such Payment Recipient are not subject to
withholding Tax or are subject to such Tax at a rate reduced by an applicable
Tax treaty, the Borrower or any other applicable withholding agent may withhold
amounts required to be withheld by applicable law from such payments at the
applicable rate.
          Without limiting the generality of the foregoing:
     (i) if the Payment Recipient is a U.S. Person, the Payment Recipient shall
deliver to the Borrower on or before the date on which it becomes a party to any
Loan Document two properly completed and executed originals of Internal Revenue
Service (“IRS”) Form W-9 (or any successor form) certifying that the Payment
Recipient is exempt from U.S. federal backup withholding; and
     (ii) if the Payment Recipient is not a U.S. Person, then the Payment
Recipient shall deliver to the Borrower on or before the date on which it
becomes a party to any Loan Document (and from time to time thereafter when
required by applicable law or upon the reasonable request of Borrower) whichever
of the following is applicable:
          (A) two properly completed and executed originals of IRS Form W-8BEN
(or any successor forms) claiming eligibility for benefits (if any) of an income
tax treaty to which the United States of America is a party,
          (B) two properly completed and executed originals of IRS Form W-8ECI
(or any successor forms),
          (C) to the extent the Payment Recipient is not the beneficial owner
(for example, where the Payment Recipient is a partnership or has granted a
participation), two properly completed and executed originals of IRS Form W-8IMY
(or any successor forms) of the Payment Recipient, accompanied by IRS Forms
W-8ECI, W-8BEN, W-9 and/or any other required information from each beneficial
owner, as applicable, or
          (D) any other form prescribed by applicable requirements of U.S.
federal income tax law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, properly completed, together with such
supplementary documentation as may be prescribed by applicable requirements of
law to permit the Borrower to determine the withholding or deduction required to
be made.

38



--------------------------------------------------------------------------------



 



          If a payment made to a Payment Recipient under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if the Payment
Recipient fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Payment Recipient shall deliver to the Borrower documentation
reasonably requested by the Borrower sufficient for the Borrower to comply with
its obligations under FATCA and to determine (i) that the Payment Recipient has
complied with such applicable reporting requirements or (ii) the amount to
deduct from any such payment.
          Each Payment Recipient shall, from time to time after the initial
delivery by such Payment Recipient of the forms described above, whenever a
lapse in time or change in such Payment Recipient’s circumstances renders such
forms, certificates or other evidence so delivered expired, obsolete or
inaccurate, promptly (1) deliver to the Borrower (in such number of copies as
shall be requested) renewals, amendments or additional or successor forms,
properly completed and duly executed by such Payment Recipient, together with
any other certificate or statement of exemption required in order to confirm or
establish such Payment Recipient’s status or that such Payment Recipient is
entitled to an exemption from or reduction in U.S. federal withholding Tax or
(2) notify the Borrower of its inability to deliver any such forms, certificates
or other evidence.
          Notwithstanding any other provision to the contrary in this
Section 2.20(e), a Payment Recipient shall not be required to deliver any form
that such Payment Recipient is not legally eligible to deliver.
          (f) Treatment of Certain Refunds. If any Payment Recipient determines,
in its sole discretion, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.20, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 2.20 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) of the Payment Recipient and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund net of any Taxes payable by the Payment Recipient); provided that
the Borrower, upon the request of the Payment Recipient, agrees to repay the
amount paid over to the Borrower pursuant to this Section 2.20(f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Payment Recipient in the event, and to the extent that, the
Payment Recipient is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any Payment
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person.
Notwithstanding anything to the contrary, in no event will any Payment Recipient
be required to pay any amount to the Borrower the payment of which would place
the Payment Recipient in a less favorable net after-Tax position than the
Payment Recipient would have been in if the additional amounts giving rise to
such refund of any Indemnified Taxes or Other Taxes had never been paid.
     Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.18, 2.19 or 2.20, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at

39



--------------------------------------------------------------------------------



 



the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.18, 2.19 and 2.20 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Credit Exposure and accrued interest
and fees thereon than the proportion received by any other Lender with respect
to its Revolving Credit Exposure, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Exposure; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment

40



--------------------------------------------------------------------------------



 



to the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
          (e) Notwithstanding anything herein to the contrary, any amount paid
by the Borrower for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, reimbursement of LC
Disbursements, indemnity payments or other amounts) will be retained by the
Administrative Agent in a segregated non-interest bearing account until the
Revolving Commitment Termination Date (or such earlier date as determined by the
Administrative Agent or Required Lenders) at which time the funds in such
account will be applied by the Administrative Agent, to the fullest extent
permitted by law, in the following order of priority: first to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent under
this Agreement, second to the payment of any amounts owing by such Defaulting
Lender to the Issuing Bank and the Swingline Lender under this Agreement, third
to the payment of interest due and payable to the Lenders hereunder that are not
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Lenders hereunder that are not Defaulting Lenders, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fifth to pay principal and unreimbursed LC Disbursements then due and
payable to the Lenders hereunder that are not Defaulting Lenders, ratably in
accordance with the amounts thereof then due and payable to them, sixth to the
ratable payment of other amounts then due and payable to the Lenders hereunder
that are not Defaulting Lenders, and seventh to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
     Section 2.22. Letters of Credit.
          (a) During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.22(d), may, in its
sole discretion, issue, at the request of the Borrower, Letters of Credit for
the account of the Borrower on the terms and conditions hereinafter set forth;
provided, that (i) each Letter of Credit shall expire on the earlier of (A) the
date one year after the date of issuance of such Letter of Credit (or in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the
Revolving Commitment Termination Date; (ii) each Letter of Credit shall be in a
stated amount of at least $25,000 or such lesser amounts as may be agreed to by
the Issuing Bank and (iii) the Borrower may not request any Letter of Credit,
if, after giving effect to such issuance (A) the aggregate LC Exposure would
exceed the LC Commitment or (B) the aggregate Revolving Credit Exposure of all
Lenders would exceed the Aggregate Revolving Commitment Amount. Each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank without recourse a participation in each Letter
of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit (i) on the Closing Date with
respect to all Existing Letters of Credit and (ii) on the date of issuance with
respect to all other Letters of Credit. Each issuance of a Letter of Credit
shall be deemed to utilize the Revolving Commitment of each Lender by an amount
equal to the amount of such participation.
          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions

41



--------------------------------------------------------------------------------



 



that such Letter of Credit shall be in such form and contain such terms as the
Issuing Bank shall approve and that the Borrower shall have executed and
delivered any additional applications, agreements and instruments relating to
such Letter of Credit as the Issuing Bank shall reasonably require; provided,
that in the event of any conflict between such applications, agreements or
instruments and this Agreement, the terms of this Agreement shall control.
          (c) At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.22(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.
          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.6. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.
          (e) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such

42



--------------------------------------------------------------------------------



 



participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
          (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the rate set forth
in Section 2.13(c).
          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that such obligation to Cash
Collateralize the reimbursement obligations of the Borrower with respect to the
Letters of Credit shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Borrower agrees to execute any documents and/or
certificates to effectuate the intent of this paragraph. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest and profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it had not been reimbursed and to the extent
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated, with the consent of the Required Lenders, be applied
to satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
          (h) Upon the request of any Lender, but no more frequently than
quarterly, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
then outstanding. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

43



--------------------------------------------------------------------------------



 



          (i) The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
     (i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
     (ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
     (iii) Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
     (iv) Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
     (v) Any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
     (vi) The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

44



--------------------------------------------------------------------------------



 



          (j) Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
(i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.
     Section 2.23. Increase of Commitments; Additional Lenders.
          (a) So long as no Event of Default has occurred and is continuing,
from time to time after the Closing Date, Borrower may, upon at least 30 days’
written notice to the Administrative Agent (who shall promptly provide a copy of
such notice to each Lender), propose to increase the Aggregate Revolving
Commitments by an amount not to exceed $200,000,000 (the amount of any such
increase, the “Additional Commitment Amount”), provided that (i) any new lenders
are approved by the Administrative Agent and the Lead Arrangers (such approval
not to be unreasonably withheld), (ii) no Commitment of any Lender shall be
increased without the consent of such Lender, and (iii) the Borrower is in
compliance with Section 3.2, Article IV, Article V, Article VI, Article VII and
Section 8.1. Each Lender shall have the right for a period of 15 days following
receipt of such notice, to elect by written notice to the Borrower and the
Administrative Agent to increase its Revolving Commitment by a principal amount
equal to its Pro Rata Share of the Additional Commitment Amount. No Lender (or
any successor thereto) shall have any obligation to increase its Revolving
Commitment or its other obligations under this Agreement and the other Loan
Documents, and any decision by a Lender to increase its Revolving Commitment
shall be made in its sole discretion independently from any other Lender. If any
Lender shall fail to notify the Borrower and the Administrative Agent in writing
about whether it will increase its Revolving Commitment within 15 days after
receipt of such notice, such Lender shall be deemed to have declined to increase
its Revolving Commitment.
          (b) The Borrower may also designate another bank or other financial
institution (which may be, but need not be, one or more of the existing Lenders)
which at the time agrees to, in the case of any such Person that is an existing
Lender, increase its Revolving Commitment and in the case of any other such
Person (an “Additional Lender”), become a party to this Agreement; provided,
however, that any new bank or financial institution must be acceptable to the
Administrative Agent and the Co-Syndication Agents, which acceptance will not be
unreasonably withheld or delayed. The sum of the increases in the Revolving
Commitments of the existing Lenders pursuant to this subsection (b) plus the
Revolving Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Additional Commitment Amount.
          (c) An increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.23 shall become effective upon the receipt by the
Administrative Agent of a supplement or joinder in form and substance
satisfactory to the Administrative Agent and the Co-Syndication Agents executed
by the Borrower, by each Additional Lender and by each other Lender whose
Revolving Commitment is to be increased, setting forth the new Revolving
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof and such evidence of appropriate corporate authorization on
the part of the Borrower with respect to the increase in the Revolving
Commitments and such opinions of counsel for the Borrower with respect to the
increase in the Revolving Commitments as the Administrative Agent or any
Co-Syndication Agents may reasonably request.

45



--------------------------------------------------------------------------------



 



          (d) Upon the acceptance of any such supplement or joinder by the
Administrative Agent, the Aggregate Revolving Commitment Amount shall
automatically be increased by the amount of the Revolving Commitments added
through such supplement or joinder and Schedule II shall automatically be deemed
amended to reflect the Revolving Commitments of all Lenders after giving effect
to the addition of such Revolving Commitments.
          (e) Upon any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.23 that is not pro rata among all
Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Loans then outstanding, the Borrower
shall prepay such Loans in their entirety and, to the extent the Borrower elects
to do so and subject to the conditions specified in Article III, the Borrower
shall reborrow Loans from the Lenders in proportion to their respective
Revolving Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in proportion to their respective
Commitments after giving effect to such increase and (y) effective upon such
increase, the amount of the participations held by each Lender in each Letter of
Credit then outstanding shall be adjusted automatically such that, after giving
effect to such adjustments, the Lenders shall hold participations in each such
Letter of Credit in proportion to their respective Revolving Commitments.
     Section 2.24. Mitigation of Obligations. If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.
     Section 2.25. Replacement of Lenders. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority of the account of any Lender
pursuant to Section 2.20, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b)) all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender if such Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, to the extent required under
Section 10.4(a), which consent shall not be unreasonably withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of all Loans owed to it, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (in the case of
such outstanding principal and accrued interest) and from the Borrower (in the
case of all other amounts), (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, and
(iv) in the case of any such assignment resulting from the status of such Lender
as a Non-Consenting Lender, such assignment, together with any assignment by
other Non-Consenting Lenders, will enable the Borrower to obtain sufficient
consents to cause the applicable amendment, modification or waiver to become
effective. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

46



--------------------------------------------------------------------------------



 



     Section 2.26. Reallocation and Cash Collateralization of Defaulting Lender
or Potential Defaulting Lender Commitment.
     (a) If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender or Potential Defaulting Lender, the following provisions shall
apply, notwithstanding anything to the contrary in this Agreement:
     (1) the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately); provided that (a) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (b) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and
     (2) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be reallocated
pursuant to clause (1) for any reason, or with respect to the LC Exposure and
Swingline Exposure of any Potential Defaulting Lender, the Borrower will, not
later than two (2) Business Days after demand by the Administrative Agent (at
the direction of the Issuing Bank and/or the Swingline Lender), (a) Cash
Collateralize the obligations of the Borrower to the Issuing Bank or Swingline
Lender in respect of such LC Exposure or Swingline Exposure, as the case may be,
in an amount at least equal to the aggregate amount of the unreallocated portion
of the LC Exposure and Swingline Exposure of such Defaulting Lender or the LC
Exposure and Swingline Exposure of such Potential Defaulting Lender, or (b) in
the case of such Swingline Exposure, prepay and/or Cash Collateralize in full
the unreallocated portion thereof, or (c) make other arrangements satisfactory
to the Administrative Agent, the Issuing Bank and the Swingline Lender in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender or Potential Defaulting Lender.
     (b) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender or Potential Defaulting Lender has ceased
to be a Potential Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, the LC Exposure and the Swingline
Exposure of the other Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment, and such Lender will purchase at par such portion of
outstanding Revolving Loans of the other Lenders and/or make such other
adjustments as

47



--------------------------------------------------------------------------------



 



the Administrative Agent may determine to be necessary to cause the Revolving
Credit Exposure of the Lenders to be on a pro rata basis in accordance with
their respective Revolving Commitments, whereupon such Lender will cease to be a
Defaulting Lender or Potential Defaulting Lender, as the case may be, and will
be a Non-Defaulting Lender (and such Revolving Credit Exposure of each Lender
will automatically be adjusted on a prospective basis to reflect the foregoing).
If any cash collateral has been posted with respect to the LC Exposure or
Swingline Exposure of such Defaulting Lender or Potential Defaulting Lender, the
Administrative Agent will promptly return such cash collateral to the Borrower;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
     Section 3.1. Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).
          (a) The Administrative Agent and Co-Syndication Agents shall have
received payment of all fees, expenses and other amounts due and payable on or
prior to the Closing Date, including without limitation reimbursement or payment
of all out-of-pocket expenses of the Administrative Agent, the Co-Syndication
Agents and their Affiliates (including reasonable fees, charges and
disbursements of counsel to the Co-Syndication Agents) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or the Lead Arrangers.
          (b) The Administrative Agent and the Co-Syndication Agents (or their
counsel) shall have received the following, each to be in form and substance
satisfactory to the Administrative Agent:
     (i) a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;
     (ii) the Subsidiary Guaranty Agreement duly executed by each direct and
indirect wholly owned Domestic Subsidiary which is a Material Subsidiary of the
Borrower, other than the Excluded Subsidiaries;
     (iii) copies of duly executed payoff letters, in form and substance
satisfactory to Administrative Agent, executed by each of the Existing Lenders
or the agent thereof, which letters will confirm the full payoff of the Existing
Credit Agreement;
     (iv) a certificate of the Secretary or Assistant Secretary of each Loan
Party in the form of Exhibit 3.1(b)(iv), attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or

48



--------------------------------------------------------------------------------



 



comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;
     (v) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;
     (vi) (A) a favorable written opinion of Baker Botts L.L.P., counsel to the
Loan Parties and (B) a favorable written opinion of Gary Crotty, General Counsel
of the Borrower, in each case addressed to the Administrative Agent, the Issuing
Bank and each of the Lenders, and covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request;
     (vii) a certificate in the form of Exhibit 3.1(b)(vii), dated the Closing
Date and signed by a Responsible Officer, certifying that after giving effect to
any initial revolving credit advance, (x) no Default or Event of Default exists,
(y) all representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct and (z) since the date of the financial
statements of the Borrower described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;
     (viii) a duly executed Notice of Borrowing;
     (ix) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof ;
     (x) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of any
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing; and
     (xi) copies of (A) the unaudited quarterly financial statements of the
Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ending on August 31, 2010, (B) the audited consolidated and unaudited
consolidating financial statements for Borrower and its Subsidiaries for the
Fiscal Year ending November 30, 2009 and (C) annual cash flow projections on a
quarterly basis for fiscal year ending November 30, 2010 and annually thereafter
through 2014.
          (c) The Administrative Agent and Co-Syndication Agents shall have
received from each Loan Party all documentation and other information that the
Administrative Agent or the Co-Syndication Agents request in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

49



--------------------------------------------------------------------------------



 



     Without limiting the generality of the provisions of Section 3.1, for
purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     Section 3.2. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
          (a) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
          (b) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
an Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects), on
and as of the date of such Borrowing or the date of issuance, amendment,
extension or renewal of such Letter of Credit, in each case before and after
giving effect thereto except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing or the date of issuance, amendment or extension of
such Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date; and
          (c) the Borrower shall have delivered the required Notice of
Borrowing.
     In addition to the other conditions precedent herein set forth, if any
Revolving Lender is a Defaulting Lender or a Potential Defaulting Lender at the
time of and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, set
forth in this Section 3.2, the Issuing Bank will not be required to issue, amend
or increase any Letter of Credit and the Swingline Lender will not be required
to make any Swingline Loans, unless they are satisfied that 100% of the related
LC Exposure and Swingline Exposure is fully covered or eliminated by any
combination satisfactory to the Issuing Bank or the Swingline Lender, as the
case may be, of the following:
     (i) in the case of a Defaulting Lender, the LC Exposure and Swingline
Exposure of such Defaulting Lender is reallocated, as to outstanding and future
Letters of Credit, to the Non-Defaulting Lenders as provided in Section
2.26(a)(1); and
     (ii) in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of Section 2.26(a)(2), the Borrower Cash
Collateralizes its reimbursement obligations in respect of such Letter of Credit
or Swingline Loan in an amount at least equal to the aggregate amount of the
unreallocated obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Letter of Credit or

50



--------------------------------------------------------------------------------



 



Swingline Loan, or the Borrower makes other arrangements satisfactory to the
Administrative Agent, the Issuing Bank and the Swingline Lender, as the case may
be, in their sole discretion to protect them against the risk of non-payment by
such Defaulting Lender or Potential Defaulting Lender;
          provided, however, that (a) the sum of each Non-Defaulting Lender’s
total Revolving Credit Exposure may not in any event exceed the Revolving
Commitment of such Non-Defaulting Lender, and (b) neither any such reallocation
nor any payment by a Non-Defaulting Lender pursuant thereto nor any such Cash
Collateralization or reduction will constitute a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender
or any other Lender may have against such Defaulting Lender, or cause such
Defaulting Lender to be a Non-Defaulting Lender.
          Each Borrowing and each issuance, amendment, extension or renewal of
any Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in paragraphs
(a), (b) and (c) of this Section 3.2.
     Section 3.3. Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent and
each Lender as follows:
     Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
     Section 4.2. Organizational Power; Authorization. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action. This Agreement has been duly executed and delivered by the
Borrower, and constitutes, and each other Loan Document to which any Loan Party
is a party, when executed and delivered by such Loan Party, will constitute,
valid and binding obligations of the Borrower or such Loan Party (as the case
may be), enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
     Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to

51



--------------------------------------------------------------------------------



 



which it is a party (a) do not require any consent or approval of, registration
or filing with, or any action by, any Governmental Authority, except those as
have been obtained or made and are in full force and effect, (b) will not
violate any Requirements of Law applicable to the Borrower or any of its
Subsidiaries or any judgment, order or ruling of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding on the Borrower or any of its Subsidiaries or any of
its assets or give rise to a right thereunder to require any payment to be made
by the Borrower or any of its Subsidiaries and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, except Liens (if any) permitted by Section 7.2.
     Section 4.4. Financial Statements. The Borrower has furnished the
Administrative Agent (i) the audited consolidated balance sheet of the Borrower
and its Subsidiaries as of November 30, 2009 and the related consolidated
statements of income, shareholders’ equity and cash flows for the Fiscal Year
then ended audited by Ernst & Young LLP and (ii) the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of August 31, 2010, and
the related unaudited consolidated statements of income and cash flows for the
Fiscal Quarter and year-to-date period then ending, certified by a Responsible
Officer. As of the Closing Date, such financial statements fairly present in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP on a Consistent Basis, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii). As of the Closing Date, except as disclosed in the
Disclosure Documents, since November 30, 2009, there have been no changes with
respect to the Borrower and its Subsidiaries which have had or could reasonably
be expected to have, singly or in the aggregate, a Material Adverse Effect.
     Section 4.5. Litigation and Environmental Matters.
          (a) As of the Closing Date, no litigation, investigation or proceeding
of or before any arbitrators or Governmental Authorities is pending against or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any of its Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or (ii) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Loan Document.
          (b) Except for the matters set forth on Schedule 4.5 or where such
circumstance could not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
     Section 4.6. Compliance with Laws. The Borrower and each Subsidiary is in
compliance with all Requirements of Law and all judgments, decrees and orders of
any Governmental Authority, except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of
its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or (b) otherwise subject
to any other regulatory scheme limiting its ability to incur debt or requiring
any approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.

52



--------------------------------------------------------------------------------



 



     Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal and state income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its Property and all other taxes, fees or other charges imposed on
it or any of its Property by any Governmental Authority, except (i) where the
same are currently being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as the case may be, has set aside on
its books adequate reserves in accordance with GAAP, or (ii) to the extent the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
     Section 4.9. Margin Regulations. None of the proceeds of any of the Loans
or Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”
     Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
     Section 4.11. Disclosure. As of the Closing Date, there is no fact known to
the Borrower that would reasonably be expected to have a Material Adverse Effect
that has not been set forth herein or in the Disclosure Documents. Neither the
Information Memorandum nor any of the reports (including without limitation all
reports that the Borrower is required to file with the Securities and Exchange
Commission), financial statements, certificates or other factual information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation or syndication of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by any other information so furnished) contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading; provided, that with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by
management of the Borrower to be reasonable as of the date such projections
where prepared.
     Section 4.12. Subsidiaries. Schedule 4.12 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Loan Party, in each case as of the Closing Date.
     Section 4.13. Solvency. As of the Closing Date, after giving effect to the
execution and delivery of the Loan Documents, the making of the Loans under this
Agreement, each Loan Party is Solvent.
     Section 4.14. OFAC. None of the Borrower, any Subsidiary of the Borrower or
any Affiliate of the Borrower or any Guarantor (i) is a Sanctioned Person,
(ii) has more than 15% of its assets in Sanctioned Countries, or (iii) derives
more than 15% of its operating income from investments in, or

53



--------------------------------------------------------------------------------



 



transactions with Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loans hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
     Section 4.15. Patriot Act. Neither any Loan Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended or any enabling legislation or executive
order relating thereto. Neither any Loan Party nor any or its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act. None of the Loan
Parties (i) is a blocked person described in section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.
ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees that until the Termination Date:
     Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:
          (a) as soon as available, and in any event no later than the earlier
of (i) the date the Borrower is required by the SEC to deliver its Form 10-K for
any fiscal year of the Borrower (taking into account any extension of the time
to file by the SEC) and (ii) ninety (90) days after the end of each fiscal year
of the Borrower, the Borrower shall furnish a copy of the consolidated financial
statements of the Borrower prepared in accordance with GAAP on a Consistent
Basis, together with an unqualified letter of an independent certified public
accounting firm selected by the Borrower and reasonably acceptable to the
Required Lenders and such other information as may be reasonably requested by
the Required Lenders. Such statements shall include a balance sheet, a statement
of income and expenses, a statement of cash flow, a comparison of such statement
from the prior year with the statement for the year-to-date and such other and
further reports and schedules as may reasonably be requested by the Required
Lenders, including without limitation verification of the Borrower’s compliance
with the financial covenants set forth in Sections 6.1 and 6.2. Such statements
shall be certified as to their correctness by a Responsible Officer of Borrower;
provided that filing with the Securities and Exchange Commission within the time
period specified above the Borrower’s Annual Report on Form 10-K for such fiscal
year (together with the Borrower’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance
with the requirements therefor shall be deemed to satisfy the requirements of
this Section 5.1(a), provided, further, that the Borrower shall be deemed to
have made such delivery of such Form 10-K if it shall have timely made such Form
10-K available on “EDGAR” and on its home page on the worldwide web (at the date
of this Agreement located at: http//www.internationalspeedwaycorporation.com),
such availability and notice thereof being referred to as “Electronic Delivery”;
          (b) as soon as available, and in any event no later than the earlier
of (i) the date the Borrower is required by the SEC to deliver its Form 10-Q for
any fiscal quarter of the Borrower (taking

54



--------------------------------------------------------------------------------



 



into account any extension of the time to file by the SEC) and (ii) forty-five
(45) days after the end of each fiscal quarter of the Borrower (other than the
last fiscal quarter of each fiscal year), the Borrower shall furnish to each
Lender a copy of the unaudited management-prepared quarterly consolidated
financial statements of the Borrower, prepared in accordance with GAAP on a
Consistent Basis. Such statements shall include a balance sheet, a statement of
income and expenses, a statement of cash flow, a comparison of such statement
from the prior year with the statement for the year-to-date and such other and
further reports and schedules as may reasonably be requested by the Required
Lenders, and verification of the Borrower’s compliance with the financial
covenants set forth in Sections 6.1 and 6.2. Such statements shall also be
certified as to their correctness by a Responsible Officer of the Borrower;
provided that filing with the Securities and Exchange Commission within the time
period specified above of the Borrower’s Quarterly Report on Form 10-Q prepared
in compliance with the requirements therefor shall be deemed to satisfy the
requirements of this Section 5.1(b), and, provided, further, that the Borrower
shall be deemed to have made such delivery of such Form 10-Q if it shall have
timely made Electronic Delivery thereof;
          (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the identity of the Subsidiaries as
of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Closing Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be and (iv) stating whether any change
in GAAP or the application thereof has occurred since November 30, 2009, and if
any change has occurred, specifying the effect of such change on the financial
statements accompanying such Compliance Certificate;
          (d) promptly after the same become publicly available, copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on Form 10-K, 10-Q and 8-K
(or their equivalents) filed with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all functions of said Commission;
provided that filing with the Securities and Exchange Commission within the time
period specified above of any of the Borrower’s registration statements prepared
in accordance with the requirements therefor shall be deemed to satisfy the
requirements of this Section 5.1(d), provided, further, that the Borrower shall
be deemed to have made such delivery of such registration statements if it shall
have timely made Electronic Delivery thereof; and
          (e) promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender through
the Administrative Agent may reasonably request.
     Section 5.2. Notices of Material Events. Promptly after a Responsible
Officer of the Borrower becomes aware thereof, the Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default or Event of Default;
          (b) the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrower, affecting the Borrower or any
Subsidiary which could reasonably be expected to result in a Material Adverse
Effect;

55



--------------------------------------------------------------------------------



 



          (c) the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, affecting the Borrower or any Subsidiary
which could reasonably be expected to result in a Material Adverse Effect;
          (d) any change in the Rating Category of the Borrower or any
Subsidiary which could reasonably be expected to result in a Material Adverse
Effect; or
          (e) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     Section 5.3. Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided, that (a) nothing in this Section 5.3 shall prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.3;
(b) neither the Borrower nor any of its Subsidiaries shall be required to
preserve, renew or keep in full force and effect any right, license, permit,
privileges, franchises, patents, copyrights, trademarks or trade names to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) any Subsidiary may change its form of
organization if the Borrower in good faith determines that such change is not
materially disadvantageous to the Lenders.
     Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     Section 5.5. Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all taxes, assessments
and other governmental charges, levies and all other claims that could result in
a statutory Lien), that if not paid, could reasonably be expected to result in a
Material Adverse Effect, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
     Section 5.6. Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.
     Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Subsidiaries to, permit, during regular business hours and upon
reasonable notice by the Administrative Agent or any Lender, any representative
of the Administrative Agent or any Lender, to visit and inspect any of its
properties and examine and make abstracts from any of its consolidated books and
records (other than materials protected by the attorney-client privilege and
materials which the Borrower or Subsidiary may not disclose without violation of
the confidentiality obligation binding upon it) at any

56



--------------------------------------------------------------------------------



 



reasonable time and as often as may reasonably be desired; provided, that the
Administrative Agent and the Lenders as a group shall be limited to one visit
and inspection per calendar year; provided, further, that during the existence
of a Default or Event of Default, (a) the foregoing limitation on the number of
visits and inspections shall not apply and any visit and inspection made during
such period shall not be taken into account for purposes of such limitation and
(b) any inspection of the books and records of the Borrowers and any of its
Subsidiaries (and any abstracts made thereof) shall not be limited to only
“consolidated” books and records
     Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations
(including, without limitation, by the maintenance of adequate self-insurance
reserves to the extent customary among such companies).
     Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use
the proceeds of all Loans to refinance existing Indebtedness, finance working
capital needs and for other general corporate purposes of the Borrower and its
Subsidiaries, including without limitation, to purchase, redeem or otherwise
retire Capital Stock of the Borrower or to make Permitted Acquisitions. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that would violate any rule or regulation of the Board of Governors
of the Federal Reserve System, including Regulations T, U or X. All Letters of
Credit will be used for general corporate purposes.
     Section 5.10. Additional Subsidiaries.
     If any wholly-owned Domestic Subsidiary that is a Material Subsidiary
(other than an Excluded Subsidiary) is acquired or formed after the Closing
Date, the Borrower will promptly notify the Administrative Agent thereof and,
within thirty (30) Business Days after any such Subsidiary is acquired or
formed, will cause such Subsidiary to become a Subsidiary Loan Party. A
Subsidiary shall become an additional Subsidiary Loan Party by executing and
delivering to the Administrative Agent a supplement to the Subsidiary Guaranty
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, accompanied by (i) all other Loan Documents related thereto,
(ii) certified copies of certificates or articles of incorporation or
organization, by-laws, membership operating agreements, and other organizational
documents, appropriate authorizing resolutions of the board of directors of such
Subsidiaries, and opinions of counsel (who may be in-house counsel for the
Borrower) comparable to those delivered pursuant to Section 3.1(b), and
(iii) such other documents as the Administrative Agent may reasonably request.
ARTICLE VI
FINANCIAL COVENANTS
          The Borrower covenants and agrees that until the Termination Date:
     Section 6.1. Leverage Ratio. The Borrower shall, as of the last day of each
Fiscal Quarter, maintain a Leverage Ratio less than or equal to 3.5 to 1.0;
provided that the Leverage Ratio required pursuant to this Section 6.1 shall be
increased to 4.00 to 1.0 for the four quarters ending after any

57



--------------------------------------------------------------------------------



 



Permitted Acquisition and, for purposes of determining compliance with this
Section 6.1 on a Pro Forma Basis, for the fiscal quarter ending on the date of
such Permitted Acquisition or immediately prior thereto.
     Section 6.2. Interest Coverage Ratio. The Borrower shall maintain, as of
the last day of each Fiscal Quarter, an Interest Coverage Ratio greater than or
equal to 2.50 to 1.0.
ARTICLE VII
NEGATIVE COVENANTS
          The Borrower covenants and agrees that until the Termination Date:
     Section 7.1. Indebtedness. The Borrower will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:
          (a) Indebtedness created pursuant to the Loan Documents;
          (b) Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1;
          (c) so long as no Event of Default results therefrom, the incurrence
of Indebtedness represented by Capital Lease Obligations, and other Indebtedness
and obligations described in item (viii) of the definition of Permitted
Encumbrances;
          (d) intercompany Indebtedness between the Borrower and its
Subsidiaries to the extent permitted under Section 7.4 and intercompany
Indebtedness between Subsidiaries to the extent permitted under Section 7.4;
          (e) Hedging Transactions entered into in the ordinary course of
business other than Hedging Transactions for speculative purposes or of a
speculative nature and guarantees with respect thereto;
          (f) Indebtedness incurred to finance Permitted Acquisitions or track
development and Permitted Acquisition Indebtedness; provided that (i) such
Indebtedness shall not exceed the cost of such acquisition or development and
any expenses reasonably related thereto, (ii) such Indebtedness shall not be
secured by assets of the Loan Parties other than any assets acquired or
developed with the proceeds of such Indebtedness and any other assets of the
Subsidiary so acquired or that acquires such assets or develops such track and
(iii) after giving effect to the incurrence of such Indebtedness on a pro forma
basis, the Loan Parties shall be in compliance with Section 6.1 ;
          (g) the incurrence or issuance by any Subsidiary of Permitted
Refinancing Indebtedness in exchange for, or the net proceeds of which shall be
used to extend, refinance, renew, replace, defease, discharge, refund or
otherwise retire for value, in whole or in part, Indebtedness of the Borrower or
any of its Subsidiaries (other than intercompany Indebtedness) or Disqualified
Stock of any Subsidiary, in each case that was permitted to be incurred pursuant
to Section (b), (c) or (f).
          (h) the incurrence by any Subsidiary of Indebtedness in respect of bid
performance, surety and similar bonds issued for the account of any Subsidiary
in the ordinary course of business, including guarantees and obligations of any
Subsidiary with respect to letters of credit supporting such obligations (in
each case other than an obligation for money borrowed);

58



--------------------------------------------------------------------------------



 



          (i) the incurrence by any Subsidiary of Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn against insufficient funds in the ordinary course
of business;
          (j) other Indebtedness incurred by any Subsidiary, not to exceed an
aggregate principal amount at any time outstanding greater than $50,000,000 (the
“Subsidiary Debt Basket Amount”);
          (k) Guarantee obligations with respect to the foregoing Indebtedness
and liabilities; and
          (l) Indebtedness not otherwise permitted under any other clause of
Section 7.1 so long as each Subsidiary incurring such Indebtedness has in force
a Subsidiary Guaranty Agreement in substantially the form of Exhibit B, provided
that such Subsidiary Guaranty Agreement shall contain a provision that such
Subsidiary Guaranty Agreement, and all obligations thereunder of the Subsidiary
Loan Party party thereto, shall be terminated with respect to any Subsidiary
that is not a wholly-owned Domestic Subsidiary that is a Material Subsidiary,
upon notice by the Borrower to the Administrative Agent that (i) the aggregate
principal amount of Indebtedness of all Subsidiaries outstanding pursuant to the
preceding clause (k) and this clause (l) is equal to or less than the Subsidiary
Debt Basket Amount and (ii) no Default or Event of Default has occurred and is
continuing.
     Section 7.2. Negative Pledge. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or Property now owned or hereafter acquired, except Permitted
Encumbrances.
     Section 7.3. Fundamental Changes.
          (a) The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve; provided, that if
at the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing (i) subject to compliance
with Section 7.4 the Borrower or any Subsidiary may merge with a Person if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person, (ii) any Subsidiary may merge into another Subsidiary or
the Borrower; and (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to another
Subsidiary, and (iv) any Subsidiary (other than a Subsidiary Loan Party) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, and (d) any Subsidiary Guarantor may
liquidate or dissolve so long as any assets of such Guarantor are transferred to
another Loan Party.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business which is material to the Borrower and its
Subsidiaries, taken as a whole, other than the businesses of the type conducted
by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto.
     Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any Capital Stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any

59



--------------------------------------------------------------------------------



 



investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person that constitute a business unit (all of the foregoing being collectively
called “Investments”), except Permitted Investments.
     Section 7.5. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to make any Restricted Payment except for:
          (a) repurchases, redemptions or retirements of Capital Stock of the
Borrower in advance of a regularly scheduled date for such retirement in
connection with the Borrower’s long-term incentive compensation plans approved
by the Borrower’s shareholders and on file with the SEC;
          (b) (i) any transfers expressly permitted herein, (ii) dividends by
the Borrower in an amount not to exceed (A) on an annual basis, an amount equal
to ten percent (10%) of the Total Shareholders’ Equity, (B) on an aggregate
basis, an amount equal to twenty-five percent (25%) of the Total Shareholders’
Equity), and (iii) dividends by a Subsidiary on a pro rata basis to its equity
holders; or
          (c) other Restricted Payments in an amount not to exceed (i) on an
annual basis, an amount equal to ten percent (10%) of the Total Shareholders’
Equity and (ii) on an aggregate basis, an amount equal to twenty-five percent
(25%) of the Total Shareholders’ Equity;
unless prior to and upon giving effect to such event described in (a), (b),
(c) or any other Restricted Payment, the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that prior
to and upon giving effect to such event, the Borrower’s Leverage Ratio is less
than or equal to 3.25 to 1.0.
Any Restricted Payments in exchange for, or out of the net cash proceeds of the
substantially concurrent (1) contribution to the equity capital of the Borrower
or (2) sale (other than to a Subsidiary of the Borrower) of Capital Stock of the
Borrower (other than Disqualified Stock), with a sale being deemed substantially
concurrent if such redemption, repurchase, retirement, or acquisition occurs not
more than 120 days after such sale, shall not be subject to this Section 7.5.
     Section 7.6. Sale of Assets. The Borrower will not, and will not permit any
of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or Property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person other than the Borrower or a
Subsidiary (or to qualify directors if required by applicable law), except:
          (a) the sale or other disposition of obsolete or worn out Property or
other Property not necessary for operations disposed of in the ordinary course
of business;
          (b) the sale of inventory or Permitted Investments in the ordinary
course of business;
          (c) any issuance by the Borrower or any Subsidiary of (A) shares of
its Capital Stock, (B) any shares of its Capital Stock pursuant to the exercise
of options or warrants or (C) any shares of its Capital Stock pursuant to the
conversion of any debt securities to equity;
          (d) Sale Leaseback Transactions set forth on Schedule 7.6 hereto and
to the extent permitted by Section 7.1 and 7.2,
          (e) the sale or disposition of assets between or among the Borrower
and its Subsidiaries (other than to Excluded Subsidiaries);

60



--------------------------------------------------------------------------------



 



          (f) dispositions of equipment or real Property to the extent that
(i) such Property is exchanged for credit against the purchase price of similar
replacement Property or (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement Property;
          (g) dispositions permitted by Sections 7.3, 7.4 and 7.5;
          (h) such other sales, leases, assignments, transfers or other
dispositions of assets; provided that (A) the consideration for such assets
disposed of represents the fair market value of such assets at the time of such
asset sale; and (B) the cumulative net book value of all asset sales by the
Borrower and any of its Subsidiaries pursuant to this clause (h) during any
single fiscal year shall not exceed fifteen percent (15%) of the Total
Shareholders’ Equity; or
          (i) the sale or other disposition of any other assets or Property if
prior to and upon giving effect to such sale or disposition, the Borrower’s
Leverage Ratio is less than or equal to 3.25 to 1.0.
     Section 7.7. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property or assets to, or purchase, lease or otherwise acquire any Property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not materially less favorable to the Borrower or such Subsidiary
taken as a whole than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Borrower and any Subsidiary
not involving any other Affiliates, (c) any Restricted Payment permitted by
Section 7.5, (d) customary fees and expenses paid to directors, (e) any
employment agreement or arrangement, equity award, equity option or cash and/or
equity settled equity appreciation agreement or plan, employee benefit plan,
officer or director indemnification agreement, severance agreement, consulting
agreement or other compensation plan or arrangement entered into by the Borrower
or any of its Subsidiaries in the ordinary course of business, and payments,
awards, grants or issuance of securities pursuant thereto, (f) provided that no
Default or Event of Default shall result therefrom, transactions involving
payments to the France Family individually (or family-related entities
controlled by France Family members) or to NASCAR in the ordinary course of
business in accordance with past practices of the Loan Parties, (g) transactions
with a Person that is an Affiliate of the Borrower solely because the Borrower
owns, directly or indirectly, an equity interest in, or otherwise controls, such
Person and/or has nominated or appointed a person to the board of directors of
that Person but only to the extent that the aggregate consideration with respect
to such transactions does not exceed $10,000,000 at any time outstanding
(calculated at such time after giving effect to any repayments), and (h) (1)
Guarantees by the Borrower or any of its Subsidiaries of obligations of joint
ventures in the ordinary course of business to the extent permitted by
Section 7.1 or 7.4 and (2) pledges by the Borrower or any Subsidiary of equity
interests in joint ventures for the benefit of lenders or other creditors of
such joint ventures, and (i) transactions entered into by a Person prior to the
time such Person becomes a Subsidiary or is merged or consolidated into the
Borrower or a Subsidiary (provided such transaction is not entered into in
contemplation of such event) to the extent permitted by Section 7.1 or 7.4.
     Section 7.8. Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon the
ability of any Subsidiary (other than a Guarantor) to directly or indirectly pay
dividends or other distributions with respect to its Capital Stock to the
Borrower or, to make advances to the Borrower; provided, that the foregoing
shall not apply to: (i) restrictions or conditions imposed by law or by this
Agreement or any other Loan Document, (ii) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted

61



--------------------------------------------------------------------------------



 



hereunder, (iii) encumbrances or restrictions contained in, or existing by
reason of, any agreement or instrument relating to any debt of, or otherwise to,
any Subsidiary at the time such Subsidiary was merged or consolidated with or
into, or acquired by, Borrower or a Subsidiary or became a Subsidiary and was
not created in contemplation thereof; (iv) restrictions contained in any
agreement or instrument relating to Indebtedness of a Subsidiary which is not a
Material Subsidiary permitted to be incurred by this Agreement; and
(v) restrictions existing as of the Closing Date and described on Schedule 7.8.
     Section 7.9. Accounting Changes. The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.
     Section 7.10. Government Regulation. Neither the Borrower nor any of its
Subsidiaries shall (a) be or become subject at any time to any law, regulation,
or list of any Government Authority of the United States (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Lenders or the Administrative Agent from making any advance or extension
of credit to Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by Lenders or the Administrative Agent
at any time to enable Lenders or the Administrative Agent to verify the identity
of the Loan Parties or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 1 U.S.C.
Section 5318.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1. Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement under Section 2.22(a)
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment or otherwise; or
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1 or an amount related to a Bank Product Obligation) payable under
this Agreement or any other Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
(3) Business Days; or
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall prove to be incorrect in any respect) when made or deemed made
or submitted; or

62



--------------------------------------------------------------------------------



 



          (d) the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2, or 5.3 (with respect to the Borrower’s
existence) or Articles VI or VII; or
          (e) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent; or
          (f) the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or
          (g) the Borrower or any Material Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its Property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1(g),
(iii) apply for or consent to the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the Borrower or any such Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Material Subsidiary or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 90 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
          (i) the Borrower or any Material Subsidiary shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or
          (j) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $30,000,000; or

63



--------------------------------------------------------------------------------



 



          (k) any judgment or order for the payment of money in excess of
$30,000,000 in the aggregate (to the extent not paid when due or covered by
insurance) shall be rendered against the Borrower or any Material Subsidiary,
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 45 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
          (l) a Change in Control shall occur or exist; or
          (m) except pursuant to Section 7.1(l) or 10.2(c) hereof, any provision
of any Subsidiary Guaranty Agreement shall for any reason cease to be valid and
binding on, or enforceable against, any Subsidiary Loan Party, or any Subsidiary
Loan Party shall so state in writing, or any Subsidiary Loan Party shall seek to
terminate its Subsidiary Guaranty Agreement; or
          (n) any Event of Default under and as defined in the Senior Note
Indenture;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g), (h) or (i) of this Section 8.1) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and upon the written request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; and that, if an Event of Default specified in clause (g), (h) or
(i) shall occur, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     Section 9.1. Appointment of Administrative Agent.
          (a) Each Lender irrevocably appoints Wells Fargo Bank, N.A. as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

64



--------------------------------------------------------------------------------



 



          (b) The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
     Section 9.2. Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
     Section 9.3. Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

65



--------------------------------------------------------------------------------



 



     Section 9.4. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
     Section 9.5. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.
     Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.
     Section 9.7. Successor Administrative Agent.
          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.
          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring

66



--------------------------------------------------------------------------------



 



Administrative Agent’s resignation hereunder, the provisions of this Article
shall continue in effect for the benefit of such retiring Administrative Agent
and its representatives and agents in respect of any actions taken or not taken
by any of them while it was serving as the Administrative Agent.
          (c) Any resignation by Wells Fargo Bank, as Administrative Agent
pursuant to this Section 9.7 shall also constitute its resignation as Issuing
Lender and Swingline Lender but shall not confer any duties on the Required
Lenders to act as Issuing Lender or as Swingline Lender. Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all rights, powers, privileges and
duties of the retiring Issuing Lender and Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.
          (d) In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrower to comply with Section 2.26(a), then the Issuing Bank
and the Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business New York, New York time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).
     Section 9.8. Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
     Section 9.9. Administrative Agent May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Issuing Bank and the Administrative Agent and its agents and counsel and all
other

67



--------------------------------------------------------------------------------



 



amounts due the Lenders, Issuing Bank and the Administrative Agent under Section
10.3) allowed in such judicial proceeding; and
     (ii) to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same; and
          (b) Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
     Section 9.10. Authorization to Execute other Loan Documents. Subject to the
consent of each Lender, each Lender hereby authorizes the Administrative Agent
to execute on behalf of all Lenders all Loan Documents other than this
Agreement.
     Section 9.11. Syndication Agent. Each Lender hereby designates SunTrust
Bank and JPMorgan Chase Bank, N.A. as Co-Syndication Agents and agrees that the
Co-Syndication Agents shall have no duties or obligations under any Loan
Documents to the Administrative Agent, the Issuing Bank, the Swingline Lender,
any other Lender or any Loan Party.
ARTICLE X
MISCELLANEOUS
     Section 10.1. Notices.
          (a) Written Notices.
     (i) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

     
To the Borrower:
  International Speedway Corporation
 
  International Motorsports Center
 
  One Daytona Boulevard
 
  Daytona Beach, FL 32114
 
  Attention: Dan Houser
 
  Telecopy Number: 386-681-6684
 
   
With copies to:
  Brett M. Scharback

68



--------------------------------------------------------------------------------



 



     
 
  International Motorsports Center
 
  One Daytona Boulevard
 
  Daytona Beach, FL 32114
 
  Telecopy Number: 386-681-4946
 
   
 
  and
 
   
 
  Baker Botts L.L.P.
 
  The Warner
 
  1299 Pennsylvania Ave. NW
 
  Washington, DC 20004-2400
 
  Attention: Michael A. Gold
 
  Telecopy Number: 202.585.1024
 
   
To the Administrative Agent
or Swingline Lender or
Issuing Bank:
  Wells Fargo Bank, N.A.
 
  800 N. Magnolia Avenue
 
  MAC Z0244-084
 
  Suite 800
 
  Orlando, FL 32803
 
  Attention: Paul Richards
 
  Telecopy Number:
 
   
 
  and
 
   
 
  Wells Fargo Bank, N.A.
 
  1525 West W.T. Harris Blvd. 1B1
 
  Charlotte, NC 28262
 
  Attention: Lisa White
 
   
With a copy to:
  SunTrust Bank
 
  303 Peachtree Street, N. E.
 
  Atlanta, Georgia 30308
 
  Attention: Marybeth Coke
 
  Telecopy Number:
 
   
 
  JPMorgan Chase Bank, N.A.
 
  3475 Piedmont Road, N.E.
 
  Suite 1800
 
  Atlanta, GA 30305
 
  Attention: John Horst
 
  Telecopy Number: 404-926-2579
 
   
With a copy to:
  W. Todd Holleman
 
  King & Spalding
 
  100 North Tryon Street
 
  Suite 3900
 
  Charlotte, North Carolina 28209
 
  Telecopy Number: 704-503-2567

69



--------------------------------------------------------------------------------



 



     
To the Co-Syndication
Agents:
  SunTrust Bank
 
  303 Peachtree Street, N. E.
 
  Atlanta, Georgia 30308
 
  Attention:
 
  Telecopy Number:
 
   
 
  JPMorgan Chase Bank, N.A.
 
  3475 Piedmont Road, N.E.
 
  Suite 1800
 
  Atlanta, GA 30305
 
  Attention: John Horst
 
  Telecopy Number: 404-926-2579
 
   
To any other Lender:
  the address set forth in the Administrative Questionnaire or the Assignment
and Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.
     (ii) Any agreement of the Administrative Agent, the Issuing Bank and the
Lenders herein to receive certain notices by telephone or facsimile is solely
for the convenience and at the request of the Borrower. The Administrative
Agent, the Issuing Bank and the Lenders shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrower to
give such notice and the Administrative Agent, the Issuing Bank and the Lenders
shall not have any liability to the Borrower or other Person on account of any
action taken or not taken by the Administrative Agent, the Issuing Bank and the
Lenders in reliance upon such telephonic or facsimile notice. The obligation of
the Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.
          (b) Electronic Communications.
     (i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article 2 unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to

70



--------------------------------------------------------------------------------



 



receive notices under such Section by electronic communication and have agreed
to the procedures governing such communications. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     (ii) Unless Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     Section 10.2. Waiver; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents (other than the Fee Letter and the Administrative Agent Fee
Letter), nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the date fixed for any payment of any principal
of, or interest on, any Loan or interest thereon or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of any Commitment, without the written consent
of each Lender affected thereby, (iv) change Section 2.11 or change
Section 2.21(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section 10.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or

71



--------------------------------------------------------------------------------



 



make any determination or grant any consent hereunder, without the consent of
each Lender; (vi) release all or substantially all of the Guarantors without the
written consent of each Lender; (vii) release all or substantially all
collateral (if any) securing any of the Obligations, without the written consent
of each Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent,
the Swingline Lender or the Issuing Bank without the prior written consent of
such Person. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended, and amounts payable to such Lender hereunder may not be
permanently reduced without the consent of such Lender (other than reductions in
fees and interest in which such reduction does not disproportionately affect
such Lender). Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.
          (c) If at any time a Guarantor ceases to be a wholly-owned Domestic
Subsidiary that is a Material Subsidiary, such Guarantor shall be released from
the Subsidiary Guaranty, and all obligations thereunder, promptly following
written notice by the Borrower to the Administrative Agent that such Subsidiary
is no longer a Material Subsidiary.
     Section 10.3. Expenses; Indemnification.
          (a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and its Affiliates, (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 10.3, or in connection
with the Loans made or any Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, the Swingline Lender and the Issuing Bank, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations

72



--------------------------------------------------------------------------------



 



hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any Property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) a claim brought
by the Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document. No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through Syndtrak or any
other Internet or intranet website, except as a result of such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment. This Section 10.3(b) shall
not apply to Taxes.
          (c) The Borrower shall pay, and hold the Administrative Agent, the
Issuing Bank and each of the Lenders harmless from and against, any and all
present and future stamp, documentary, and other similar taxes with respect to
this Agreement and any other Loan Documents, any collateral described therein,
or any payments due thereunder, and save the Administrative Agent, the Issuing
Bank and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay or omission to pay such taxes.
          (d) To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
          (e) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
          (f) All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
     Section 10.4. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise

73



--------------------------------------------------------------------------------



 



transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $5,000,000 with respect to Revolving Loans and in minimum
increments of $1,000,000, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

74



--------------------------------------------------------------------------------



 



     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment, an Affiliate of a Lender or an Approved
Fund; and
     (C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.
          (iv) Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.20.
          (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at Wells Fargo Bank, N.A., 1525 West W.T.
Harris Boulevard, 1B1, Charlotte, NC 28262, MAC D1109-019 a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and Revolving Credit Exposure owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). Information contained in
the Register with respect to any Lender shall be available for inspection by
such Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In establishing and maintaining the Register,
Administrative Agent shall serve as Borrower’s agent solely for tax purposes and
solely with respect to the actions described in this Section, and the Borrower
hereby agrees that, to

75



--------------------------------------------------------------------------------



 



the extent Wells Fargo Bank, N.A. serves in such capacity, Wells Fargo Bank,
N.A. and its officers, directors, employees, agents, sub-agents and affiliates
shall constitute “Indemnitees.”
          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
          (e) Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of such
guaranty agreement; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations. Subject to paragraph (e) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19, and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.21 as though it were a
Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent to such sale and such increased payment. A
Participant shall not be entitled to the benefits of Section 2.20 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.20(e) and (f) as though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no

76



--------------------------------------------------------------------------------



 



such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law of the State of New York (without
giving effect to the conflict of law principles thereof except for
Sections 5-1401 and 5-1402 of the New York General Obligations Law).
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its Property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of the Supreme Court of
the State of New York sitting in New York county and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
law, such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
          (c) The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
     Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the

77



--------------------------------------------------------------------------------



 



Borrower to the extent permitted by applicable law, to set off and apply against
all deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
and the Issuing Bank to or for the credit or the account of the Borrower against
any and all obligations held by such Lender or the Issuing Bank, as the case may
be, irrespective of whether such Lender or the Issuing Bank shall have made
demand hereunder and although such obligations may be unmatured. Each Lender and
the Issuing Bank agree promptly to notify the Administrative Agent and the
Borrower after any such set-off and any application made by such Lender and the
Issuing Bank, as the case may be; provided, that the failure to give such notice
shall not affect the validity of such set-off and application.
     Section 10.8. Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent and its
Affiliates constitute the entire agreement among the parties hereto and thereto
and their affiliates regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. Delivery of an executed counterpart to this Agreement or
any other Loan Document by facsimile transmission or by electronic mail in pdf
format shall be as effective as delivery of a manually executed counterpart
hereof.
     Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.18, 2.19, 2.20, and 10.3 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.
     Section 10.10. Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 10.11. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender

78



--------------------------------------------------------------------------------



 



on a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent, the Issuing Bank or any such Lender including
without limitation accountants, legal counsel and other advisors, (ii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iii) to the extent requested by any regulatory agency or
authority purporting to have jurisdiction over it (including any self-regulatory
authority such as the National Association of Insurance Commissioners), (iv) to
the extent that such information becomes publicly available other than as a
result of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or under
any other Loan Documents or any suit, action or proceeding relating to this
Agreement or any other Loan Documents or the enforcement of rights hereunder or
thereunder, (vii) subject to an agreement containing provisions substantially
the same as those of this Section 10.11, to (A) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, or (B) any actual or prospective party (or its
Related Parties) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (viii) any rating agency, (ix) the CUSIP
Service Bureau or any similar organization, or (x) with the consent of the
Borrower. Any Person required to maintain the confidentiality of any information
as provided for in this Section 10.11 shall be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.
     Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.
     Section 10.13. Reserved.
     Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.
     Section 10.15. No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that that: (i) (A) the services
regarding this Agreement provided by the Administrative Agent and/or Lenders are
arm’s-length commercial transactions between Borrower, each other Loan Party and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, (B) each of Borrower and the other

79



--------------------------------------------------------------------------------



 



Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) Borrower and each
other Loan Party is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party, or
any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, the other Loan Parties and
their respective Affiliates, and each of the Administrative Agent and Lenders
has no obligation to disclose any of such interests to Borrower , any other Loan
Party of any of their respective Affiliates. To the fullest extent permitted by
law, each of Borrower and the other Loan Parties hereby waive and release, any
claims that it may have against the Administrative Agent and each Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
     Section 10.16. Location of Closing. Each Lender acknowledges and agrees
that it has delivered, with the intent to be bound, its executed counterparts of
this Agreement to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue
of the Americas, New York, New York 10036. Borrower acknowledges and agrees that
it has delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 3.1,
to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of the
Americas, New York, New York 10036. All parties agree that closing of the
transactions contemplated by this Agreement has occurred in New York.
(remainder of page left intentionally blank)

80



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

            INTERNATIONAL SPEEDWAY CORPORATION
      By   /s/ Daniel W. Houser         Name:   Daniel W. Houser        Title:  
Senior Vice President and Chief Financial Officer        WELLS FARGO BANK, N.A.
as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender
      By   /s/ Paul Richards         Name:   Paul Richards        Title:  
Senior Vice President     

[SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK
as Co-Syndication Agent and as a Lender
      By   /s/ Tesha Winslow         Name:   Tesha Winslow        Title:   Vice
President     

[SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agent and as a Lender
      By   /s/ John A. Horst         Name:   John A. Horst        Title:  
Credit Executive     

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
as Co-Documentation Agent and as a Lender
      By   /s/ Cameron Cardozo         Name:   Cameron Cardozo        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            REGIONS BANK
as Co-Documentation Agent and as a Lender
      By   /s/ Todd A. Banes         Name:   Todd A. Banes        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK N.A.
as Co-Documentation Agent and as a Lender
      By   /s/ Steven L. Sawyer         Name:   Steven L. Sawyer        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            COMPASS BANK
as a Lender
      By   /s/ Peter Lewin         Name:   Peter Lewin        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, N.A.
as a Lender
      By   /s/ Jose Mazariegos         Name:   Jose Mazariegos        Title:  
Senior Vice President     

 



--------------------------------------------------------------------------------



 



            TD BANK, N.A.
as a Lender
      By   /s/ Edward Hopkinson         Name:   Edward Hopkinson        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



            BRANCH BANKING & TRUST COMPANY
as a Lender
      By   /s/ C. William Buchholz         Name:   C. William Buchholz       
Title:   Senior Vice President     

 